Exhibit 10.1

EXECUTION VERSION

Published CUSIP Numbers:

Deal: 502414AF2

Revolver: 502414AG0

 

 

 

CREDIT AGREEMENT

Dated as of October 31, 2016

among

L-3 COMMUNICATIONS CORPORATION,

as the Borrower,

THE GUARANTORS PARTY HERETO,

BANK OF AMERICA, N.A.

as Administrative Agent, Swing Line Lender

and

an L/C Issuer,

The Other L/C Issuers Party Hereto

and

The Lenders from Time to Time Party Hereto

 

 

BARCLAYS BANK PLC,

as Syndication Agent

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BARCLAYS BANK PLC, DEUTSCHE
BANK SECURITIES INC., SUMITOMO MITSUI BANKING CORPORATION, SUNTRUST ROBINSON
HUMPHREY, INC., THE BANK OF NOVA SCOTIA, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
U.S. BANK NATIONAL ASSOCIATION AND WELLS FARGO BANK, N.A.

as

Joint Lead Arrangers and Joint Book Running Managers

and

DEUTSCHE BANK SECURITIES INC., SUMITOMO MITSUI BANKING CORPORATION, SUNTRUST
BANK, THE BANK OF NOVA SCOTIA, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., U.S. BANK
NATIONAL ASSOCIATION AND WELLS FARGO BANK, N.A.

as

Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

   Defined Terms.      1   

1.02

   Other Interpretive Provisions.      24   

1.03

   Accounting Terms.      24   

1.04

   Rounding.      25   

1.05

   Exchange Rates; Currency Equivalents.      25   

1.06

   Additional Alternative Currencies.      25   

1.07

   Times of Day.      26   

1.08

   Letter of Credit Amounts.      26   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     26   

2.01

   Revolving Loans.      26   

2.02

   Borrowings, Conversions and Continuations of Revolving Loans.      26   

2.03

   Letters of Credit.      27   

2.04

   Swing Line Loans.      35   

2.05

   Prepayments.      38   

2.06

   Termination or Reduction of Commitments.      39   

2.07

   Repayment of Loans.      39   

2.08

   Interest.      39   

2.09

   Fees.      40   

2.10

   Computation of Interest and Fees.      40   

2.11

   Evidence of Debt.      40   

2.12

   Payments Generally; Administrative Agent’s Clawback.      41   

2.13

   Sharing of Payments by Lenders.      43   

2.14

   [Intentionally Omitted].      43   

2.15

   Cash Collateral and Other Credit Support.      43   

2.16

   Defaulting Lenders.      45   

2.17

   Increase in Revolving Commitments.      47   

2.18

   Additional Term Loan Facility.      48   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     50   

3.01

   Taxes.      50   

3.02

   Illegality.      52   

3.03

   Inability to Determine Rates.      53   

3.04

   Increased Costs; Reserves on Eurodollar Rate Loans.      53   

3.05

   Compensation for Losses.      55   

3.06

   Mitigation Obligations; Replacement of Lenders.      55   

3.07

   Survival.      56   

ARTICLE IV GUARANTY

     56   

4.01

   The Guaranty.      56   

4.02

   Obligations Unconditional.      56   

4.03

   Reinstatement.      57   

4.04

   Certain Additional Waivers.      58   

4.05

   Remedies.      58   

4.06

   Rights of Contribution.      58   

4.07

   Guarantee of Payment; Continuing Guarantee.      58   

 

i



--------------------------------------------------------------------------------

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     58   

5.01

   Conditions of Initial Credit Extension.      58   

5.02

   Conditions to all Credit Extensions.      59   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     60   

6.01

   Corporate Existence; Compliance with Law.      60   

6.02

   Corporate Power; Authorization; Enforceable Obligations.      60   

6.03

   No Legal Bar.      61   

6.04

   Purpose of Loans.      61   

6.05

   Financial Condition; No Change.      61   

6.06

   No Material Litigation.      61   

6.07

   No Default.      62   

6.08

   Ownership of Property; Liens.      62   

6.09

   Intellectual Property.      62   

6.10

   Environmental Matters.      62   

6.11

   Taxes.      63   

6.12

   ERISA.      63   

6.13

   Subsidiaries.      64   

6.14

   Federal Regulations; Investment Company Act; Other Regulations.      64   

6.15

   Accuracy and Completeness of Information.      64   

6.16

   Labor Matters.      65   

6.17

   Sanctions; Export Controls; Anti-Corruption Laws.      65   

ARTICLE VII AFFIRMATIVE COVENANTS

     65   

7.01

   Financial Statements.      65   

7.02

   Certificates; Other Information.      66   

7.03

   Notices.      66   

7.04

   Payment of Taxes and Material Obligations.      67   

7.05

   Conduct of Business; Maintenance of Existence and Property; Compliance with
Law.      67   

7.06

   Maintenance of Insurance.      67   

7.07

   Inspection of Property; Books and Records.      67   

7.08

   Guarantees.      68   

7.09

   Government Contracts.      69   

7.10

   Anti-Corruption Laws, Export Controls and Sanctions.      69   

ARTICLE VIII NEGATIVE COVENANTS

     69   

8.01

   Liens.      69   

8.02

   Investments.      71   

8.03

   Subsidiary Indebtedness.      72   

8.04

   Fundamental Changes.      72   

8.05

   Limitation on Sale of Assets.      73   

8.06

   [Intentionally Omitted].      74   

8.07

   Transactions with Affiliates.      74   

8.08

   Financial Covenants.      74   

8.09

   [Intentionally Omitted].      74   

8.10

   Borrower Equity Interests.      74   

8.11

   Holdings.      75   

8.12

   Sanctions.      75   

8.13

   Anti-Corruption Laws.      75   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     75   

9.01

   Events of Default.      75   

9.02

   Remedies Upon Event of Default.      77   

9.03

   Application of Funds.      78   

ARTICLE X ADMINISTRATIVE AGENT

     79   

10.01

   Appointment and Authority.      79   

10.02

   Rights as a Lender.      79   

10.03

   Exculpatory Provisions.      79   

10.04

   Reliance by Administrative Agent.      80   

10.05

   Delegation of Duties.      80   

10.06

   Resignation of Administrative Agent.      81   

10.07

   Non Reliance on Administrative Agent and Other Lenders.      82   

10.08

   No Other Duties, Etc.      82   

10.09

   Administrative Agent May File Proofs of Claim.      82   

10.10

   Guaranty Matters.      83   

ARTICLE XI MISCELLANEOUS

     83   

11.01

   Amendments, Etc.      83   

11.02

   Notices; Effectiveness; Electronic Communication.      85   

11.03

   No Waiver; Cumulative Remedies.      86   

11.04

   Expenses; Indemnity; Damage Waiver.      86   

11.05

   Payments Set Aside.      89   

11.06

   Successors and Assigns.      89   

11.07

   Treatment of Certain Information; Confidentiality.      92   

11.08

   Right of Setoff.      93   

11.09

   Interest Rate Limitation.      93   

11.10

   Counterparts; Integration; Effectiveness.      94   

11.11

   Survival of Representations and Warranties.      94   

11.12

   Severability.      94   

11.13

   Replacement of Lenders.      94   

11.14

   Governing Law; Jurisdiction; Etc.      95   

11.15

   Waiver of Jury Trial.      96   

11.16

   Advisory or Fiduciary Responsibility.      97   

11.17

   Electronic Execution of Assignments and Certain Other Documents.      97   

11.18

   USA PATRIOT Act Notice.      97   

11.19

   Release of Guarantors.      98   

11.20

   Judgment Currency.      99   

11.21

   Waiver of Notice of Termination.      99   

11.22

   Entire Agreement.      99   

11.23

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions.      99
  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

2.03    Existing Letters of Credit 6.06    Litigation 6.13    Subsidiaries 8.01
   Existing Liens 11.02    Administrative Agent’s Office; Certain Addresses for
Notices

EXHIBITS

 

A    Revolving Loan Notice B    Swing Line Loan Notice C    Revolving Note D   
Swing Line Note E    Compliance Certificate F    Assignment and Assumption G   
Joinder Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”), is entered into as of October 31,
2016, among L-3 COMMUNICATIONS CORPORATION, a Delaware corporation (the
“Borrower”), the Guarantors (as defined herein), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), the L/C
Issuers from time to time party hereto and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.

WHEREAS, the Borrower has requested that the Lenders make available, for the
purposes specified in this Agreement, Commitments and Loans in an initial
aggregate principal amount of $1,000,000,000; and

WHEREAS, the Lenders are willing to make available to the Borrower such
Commitments and Loans and extend other financial accommodations thereunder on
the terms and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“2009 Indenture” means that certain indenture dated as of October 2, 2009
between the Borrower and The Bank of New York Mellon, as trustee, as such
indenture may be amended, modified, restated or supplemented and in effect from
time to time in accordance with the terms hereof and thereof.

“2009 Senior Note Documents” means the 2009 Senior Notes and the 2009 Indenture.

“2009 Senior Notes” means those certain 5.20% senior notes due 2019 issued by
the Borrower under the 2009 Indenture in the original principal amount of
$1,000,000,000, together with any note issued in exchange or substitution
therefor, as the same may be amended, modified or supplemented from time to time
in accordance with the terms hereof and thereof.

“2010 Indenture” means that certain indenture dated as of May 21, 2010 between
the Borrower and The Bank of New York Mellon Trust Company, N.A., as trustee, as
such indenture may be amended, modified, restated or supplemented and in effect
from time to time in accordance with the terms hereof and thereof.

“2010 Senior Note Documents” means the 2010 Senior Notes and the 2010 Indenture.

“2010 Senior Notes” means those certain senior notes issued by the Borrower
under the 2010 Indenture, together with any note issued in exchange or
substitution therefor, as the same may be amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof.

“Acquisition” by any Person, means the acquisition by such Person (other than a
transaction that would be classified as a capital expenditure in accordance with
GAAP), in a single transaction or in a series of related transactions, of all or
any substantial portion of the property of another Person, all or any

 

1



--------------------------------------------------------------------------------

substantial portion of any division or business unit of any Person, or at least
a majority of the Voting Stock of another Person, in each case whether or not
involving a merger or consolidation with such other Person and whether for cash,
property, services, assumption of Indebtedness, securities or otherwise.

“Additional Senior Notes” means any Indebtedness for borrowed money in the form
of senior notes of the Borrower or any of its Subsidiaries incurred after the
Closing Date.

“Additional Term Loan Facility” has the meaning specified in Section 2.18(a).

“Additional Term Loan Facility Effective Date” has the meaning specified in
Section 2.18(d).

“Additional Term Loan Lender” has the meaning specified in Section 2.18(c).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Revolving Commitments of all the
Lenders on the Closing Date is ONE BILLION DOLLARS ($1,000,000,000).

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Alternative Currency” means any currency (other than Dollars) of a country that
is a member of the Organization for Economic Cooperation and Development that is
freely tradable and convertible into Dollars, any other currency which is freely
tradable and convertible into Dollars and any other currency approved by the
applicable L/C Issuer and the Administrative Agent.

“Applicable Percentage” means with respect to any Lender, the percentage of the
Aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time; provided that, if the commitment of each Lender to make
Loans and the obligation of each L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 9.02 or if the Aggregate Revolving
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth in the commitment notification delivered
by the Administrative Agent and the Borrower to such Lender or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing Level

  

Debt Rating

   Commitment
Fee     Applicable
Margin for
Eurodollar
Loans and
Eurodollar
Daily Floating
Rate Loans     Applicable
Margin for
Base Rate
Loans     Financial
Letter of
Credit Fee     Commercial
and
Performance
Letter of
Credit Fee  

1

   ³BBB+ / Baa1 / BBB+      0.125 %      1.125 %      0.125 %      1.125 %     
0.625 % 

2

   BBB / Baa2 / BBB      0.150 %      1.250 %      0.250 %      1.250 %     
0.700 % 

3

   BBB- / Baa3 / BBB-      0.200 %      1.500 %      0.500 %      1.500 %     
0.850 % 

4

   BB+ / Ba1 / BB+      0.275 %      1.750 %      0.750 %      1.750 %     
1.000 % 

5

   £BB / Ba2 / BB      0.325 %      2.000 %      1.000 %      2.000 %      1.150
% 

“Debt Rating” means, as of any date of determination, the rating as determined
by the Ratings Agencies (collectively, the “Debt Ratings”) of the Borrower’s
non-credit enhanced, senior unsecured long term debt; provided that if a Debt
Rating is issued by each of the Ratings Agencies and there is a split rating,
then the two highest of such Debt Ratings shall apply (with the Debt Rating for
Pricing Level 1 being the highest and the Debt Rating for Pricing Level 5 being
the lowest) in determining the Pricing Level. If there is a split in Debt
Ratings of the two highest ratings of the Ratings Agencies, then the lower Debt
Rating of the two highest shall apply in determining the Pricing Level or, if
there is a multiple split in Debt Ratings of the two highest ratings of the
Ratings Agencies, then the Debt Rating that is one level lower than the highest
rating shall apply in determining the Pricing Level.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section
5.01(a)(vi). Thereafter, each change in the Applicable Rate resulting from a
publicly announced change in the Debt Rating shall be effective, during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) the amount of any Capital
Lease Obligations of any Person, (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease and (c) in respect of any Securitization Transaction of any
Person, the outstanding principal amount of such financing, after taking into
account reserve accounts.

 

3



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 9.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Daily Floating Rate plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 11.02(c).

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.

“Business” has the meaning specified in Section 6.10.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York or the state where the Administrative
Agent’s Office is located are authorized or required to close under applicable
Laws or are in fact closed and, if such day relates to any Eurodollar Rate Loan,
shall also exclude any day on which banks are not open for dealings in Dollar
deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a liability on the balance sheet of that Person; provided that
if any lease which would not be accounted for as a liability under GAAP in
effect on the date hereof shall be required to be accounted for as a liability
as a result of a change in GAAP after the date hereof, such lease shall not be
treated as a Capital Lease for any purpose hereunder.

“Capital Lease Obligations” means, of any Person as of the date of
determination, the aggregate liability of such Person under Capital Leases
reflected on a balance sheet of such Person under GAAP.

 

4



--------------------------------------------------------------------------------

“Cash Collateralize” has the meaning specified in Section 2.15.

“Cash Equivalents” means (a) securities with maturities of one year or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and time
deposits with maturities of one year or less from the date of acquisition and
overnight bank deposits of any Lender or of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any Lender
or of any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than one year with respect to securities
issued or fully guaranteed or insured by the United States Government,
(d) commercial paper of a domestic issuer rated at least A-2 by S&P, P-2 by
Moody’s or F-2 by Fitch, or carrying an equivalent rating by a nationally
recognized rating agency if both of S&P and Moody’s cease publishing ratings of
investments, (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P, A by Moody’s or A by Fitch, (f) securities with maturities of one year
or less from the date of acquisition backed by standby letters of credit issued
by any Lender or any commercial bank satisfying the requirements of clause (b)
of this definition or (g) shares of money market mutual or similar funds
(excluding hedge funds) which (i) invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition, (ii) comply with the
criteria set forth in Rule 2a-7 under the Investment Company Act of 1940 or
(iii) are rated AAA by S&P, Aaa by Moody’s or AAA by Fitch.

“Change in Law” means the occurrence, after the date of this Agreement (or, in
the case of an Eligible Assignee, after the date such Eligible Assignee becomes
a party to this Agreement), of any of the following: (a) the adoption or taking
effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented; provided further, that the increased costs associated with a Change
in Law based on the foregoing clauses (i) and (ii) may only be imposed to the
extent the applicable Lender imposes the same charges on other similarly
situated borrowers under comparable credit facilities.

“Change of Control” means an event or series of events by which:

(a) any “person” (as such term is defined in Section 13(d)(3) of the Exchange
Act) shall become the “beneficial owner” (as such term is defined in Rule 13d-3
and Rule 13d-5 under the Exchange Act), directly or indirectly, of more than 35%
of the Voting Stock (measured by voting power rather than number of shares) of
Holdings (or in the event Holdings is merged with and into the Borrower, the
Borrower);

(b) a majority of the members of the board of directors of Holdings (or in the
event Holdings is merged with and into the Borrower, the Borrower) fail to be
(i) members of the board of directors of Holdings incumbent as of the Closing
Date, or (ii) members nominated by the members of the board of directors of
Holdings incumbent on the Closing Date, or (iii) members appointed by members of
the board of directors of Holdings nominated under the foregoing clause (i) or
(ii);

 

5



--------------------------------------------------------------------------------

(c) Holdings (unless it is merged with and into the Borrower) shall, at any
time, cease to own 100% of the Equity Interests of the Borrower;

(d) a “Change of Control” (or any comparable term) shall have occurred under,
and as defined in, the 2009 Senior Note Documents;

(e) a “Change of Control” (or any comparable term) shall have occurred under,
and as defined in, the 2010 Senior Note Documents; or

(f) a “Change of Control” (or any comparable term) shall have occurred under,
and as defined in, the documentation governing any Additional Senior Notes.

“Closing Date” means October 31, 2016.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Confidential Executive Summary” means the Confidential Executive Summary dated
October 2016 and delivered to the Lenders in connection with the financing
hereunder.

“Consolidated Cash Interest Expense” means, as of the last day of any fiscal
quarter, the sum of the amount of interest expense, payable in cash, of the
Borrower and its Consolidated Subsidiaries for the four fiscal quarters ended on
such date plus, without duplication, the amount of interest expense, payable in
cash, of Holdings with respect to Indebtedness (including Disqualified Preferred
Stock) guaranteed by the Borrower or any of its Consolidated Subsidiaries for
the four fiscal quarters ended on such date, determined on a consolidated basis
in accordance with GAAP for such period.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Consolidated Subsidiaries on a consolidated basis, an amount equal to
Consolidated Net Income (excluding, without duplication, (u) impairment losses
incurred on goodwill and other intangible assets or on debt or equity
investments computed in accordance with Financial Accounting Standard No. 142 or
other GAAP, (v) gains or losses incurred on the retirement of debt computed in
accordance with Financial Accounting Standard No. 145, (w) extraordinary gains
and losses in accordance with GAAP, (x) gains and losses in connection with
asset dispositions whether or not constituting extraordinary gains and losses,
(y) non-cash gains or losses on discontinued operations and (z) gains and losses
with respect to judgments or settlements in connection with litigation matters)
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Expense of the Borrower and
its Consolidated Subsidiaries (and all Consolidated Interest Expense of Holdings
with respect to Indebtedness of Holdings guaranteed by the Borrower and its
Subsidiaries) for such period, (b) the provision for Federal, state, local and
foreign income taxes payable by the Borrower and its Consolidated Subsidiaries
for such period, (c) depreciation and amortization expense for such period and
(d) non-cash stock-based compensation expenses for such period, each as
determined on a consolidated basis in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Consolidated Subsidiaries on a consolidated basis, the sum
of (a) all Indebtedness outstanding on such date for borrowed money or with
respect to Disqualified Preferred Stock, the deferred purchase price of property
or services, to the extent, if any, reflected as a liability on the balance
sheet of the Borrower and its Consolidated Subsidiaries on such date in
accordance with GAAP and the amount of Capital Lease Obligations outstanding on
such date plus (b) all Indebtedness of Holdings outstanding on such date for
borrowed money or with respect to Disqualified Preferred Stock, in each case
only to the extent guaranteed by the Borrower or any of its Consolidated
Subsidiaries.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ended on such date to (b) Consolidated Cash Interest Expense for such
period, each as determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, as of the last day of any fiscal quarter,
the sum of the amount of interest expense of the Borrower and its Consolidated
Subsidiaries for the four fiscal quarters ended on such date plus the amount of
interest expense of Holdings with respect to Indebtedness of Holdings (including
Disqualified Preferred Stock) guaranteed by the Borrower or any of its
Consolidated Subsidiaries for the four fiscal quarters ended on such date,
determined on a consolidated basis, each in accordance with GAAP for such
period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a)(i) Consolidated Funded Indebtedness as of such date minus (ii) the
Designated Cash Balances to (b) Consolidated EBITDA for the period of the four
fiscal quarters most recently ended.

“Consolidated Net Income” means, for any period, for the Borrower and its
Consolidated Subsidiaries on a consolidated basis, the net income of the
Borrower and its Consolidated Subsidiaries for that period, determined on a
consolidated basis in accordance with GAAP for such period.

“Consolidated Net Worth” means, as of any date of determination, consolidated
stockholders’ equity of Holdings and its Subsidiaries as of that date determined
in accordance with GAAP.

“Consolidated Subsidiary” means any Subsidiary which is consolidated with the
Borrower for financial reporting purposes under GAAP.

“Consolidated Total Assets” means, as of any date of determination, all assets
of the Borrower and its Consolidated Subsidiaries as determined according to the
consolidated balance sheet contained in the most recent SEC filing.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

7



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to perform its
obligation to fund any portion of its Loans (or participations in respect of
Letters of Credit or Swing Line Loans) within two Business Days of the date
required to be funded by it hereunder, unless such obligation is the subject of
a good faith dispute of which the Borrower has received written notice, (b) has
notified the Borrower, the Administrative Agent or any Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement that it does not intend to comply with
its funding obligations under this Agreement or generally under other agreements
in which it commits to extend credit, unless such obligation is the subject of a
good faith dispute of which the Borrower has received written notice, (c) has
failed, within two Business Days after written request by the Administrative
Agent, to confirm in a manner reasonably satisfactory to the Administrative
Agent, the L/C Issuer and the Swing Line Lender that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
(or participations in respect of Letters of Credit or Swing Line Loans) provided
that such Lender shall cease to be a Defaulting Lender under this clause (c)
upon providing such confirmation to the Administrative Agent, (d) otherwise has
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, unless the subject of a good faith dispute of which the Borrower has
received written notice, or (e) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Laws,
or (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) become the
subject of a Bail-In Action or (iv) taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in such Lender or
direct or indirect parent company thereof by a Governmental Authority, so long
as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. A Lender that has
become a Defaulting Lender because of an event referenced in this definition may
cure such status and shall no longer constitute a Defaulting Lender as provided
in the last paragraph of Section 2.16.

“Designated Cash Balances” means, at any time, the lesser of (a) the actual
unrestricted domestic cash balances on hand of the Borrower and its Subsidiaries
which are not subject to any Liens in favor of any Person in excess of
$25,000,000 and (b) $250,000,000.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction (as of the date of
this Agreement, Crimea, Cuba, Iran, North Korea, Sudan, Syria).

 

8



--------------------------------------------------------------------------------

“Disqualified Preferred Stock” means any stock (other than common stock) issued
by a Person which is not classified as shareholders’ equity on a balance sheet
of such Person in accordance with GAAP.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any date, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of such date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia and that is not
a Foreign Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender other than a Defaulting Lender; (b) an
Affiliate of a Lender having a credit rating, or being of a credit quality, not
less than the related Lender (unless a transfer to such Affiliate would result
in increased costs to the Borrower) and (c) any other Person (other than a
natural person) who regularly invests in, purchases or participates in
commercial loans approved by (i) the Administrative Agent, the applicable L/C
Issuer and the Swing Line Lender, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

“Environmental Laws” means any and all laws, rules, orders, regulations,
statutes, ordinances, codes, decrees, or other legally enforceable requirement
(including, without limitation, common law) of any foreign government, the
United States, or any state, local, municipal or other governmental authority,
regulating, relating to or imposing liability or standards of conduct concerning
protection of the environment or of human health as affected by the environment
as has been, is now, or may at any time hereafter be, in effect, including, but
not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§ 9601 et seq.; the Toxic
Substance Control Act, 15 U.S.C. §§ 9601 et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. §§ 1802 et seq.; the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq.; the Clean Water Act; 33 U.S.C. §§ 1251
et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; or other similar federal
and/or state environmental laws.

 

9



--------------------------------------------------------------------------------

“Environmental Permits” means any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
applicable Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, other than any Disqualified Preferred Stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Daily Floating Rate” means for each day, the rate described in
clause (b) of the definition of Eurodollar Rate; provided, however, that in no
event shall the Eurodollar Daily Floating Rate be less than 0.00%.

“Eurodollar Daily Floating Rate Loan” means a Swing Line Loan that bears
interest based on the Eurodollar Daily Floating Rate.

“Eurodollar Rate” means, (a) for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or, if such rate is not available, a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period and (b) for any Eurodollar Daily Floating Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m. (London time)
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; provided that to the extent a comparable
or successor rate is approved by the Administrative Agent in connection with any
rate set forth in this definition, the approved rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent; and if the Eurodollar Rate shall be less
than 0.00%, such rate shall be deemed zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Revolving Loan that bears interest the rate
described in (a) of the definition of Eurodollar Rate.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder or under any other Loan Document,
(a) Taxes imposed on or measured by its net income (however denominated),
franchise Taxes and branch profits Taxes imposed on it (in lieu of net income

 

10



--------------------------------------------------------------------------------

taxes), in each case, (i) as a result of any such recipient being organized
under the laws of, or having its principal office or, in the case of any Lender,
its applicable Lending Office located in, the jurisdiction imposing such Tax (or
any political subdivision or taxing authority thereof or therein) or (ii) Other
Connection Taxes, (b) in the case of a Foreign Lender, any United States
withholding tax that is imposed on amounts payable to or for the account of such
Foreign Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which such Foreign Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 3.06(b)) or designates a new Lending
Office, except in each case, to the extent that amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it designated a new Lending Office (c) any withholding
Tax that is attributable to a recipient’s failure to comply with Section 3.01(e)
or (f) and (d) any United States federal withholding Tax imposed under FATCA.

“Existing Credit Agreement” means, the Amended and Restated Credit Agreement,
dated as of February 3, 2012 among the Borrower, certain affiliates of the
Borrower, each lender from time to time party thereto and Bank of America, as
administrative agent, swing line lender and L/C issuer, as amended.

“Existing Letters of Credit” means those letters of credit identified on
Schedule 2.03.

“Export Control Laws” has the meaning specified in Section 6.17(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement between
a non-U.S. jurisdiction and the United States with respect to the foregoing and
any law or regulation or official interpretation thereof adopted pursuant to or
to effect any such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means the engagement letter, dated September 27, 2016, between the
Borrower, the Administrative Agent and Merrill Lynch.

“Financial Letter of Credit” means a standby Letter of Credit not constituting a
Performance Letter of Credit.

“Fitch” means Fitch, Inc., and any successor thereto.

“Foreign Lender” means any Lender or Swing Line Lender that is organized under
the laws of a jurisdiction other than that in which the Borrower is resident for
tax purposes. For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

11



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that either (i) is not organized under
the laws of the United States, any state thereof or the District of Columbia;
(ii) is a direct or indirect Subsidiary of a Person described in clause (i),
other than any such Subsidiary that is organized under the laws of the United
States, any state thereof or the District of Columbia and that is a Guarantor or
(iii) is a Subsidiary substantially all of whose assets consist of the Equity
Interests of one or more Persons described in clause (i) or (ii).

“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been paid in full in cash, (b) all fees,
expenses and other amounts then due and payable which constitute Obligations
shall have been paid in cash, (c) all outstanding Letters of Credit shall have
been (i) terminated, (ii) fully Cash Collateralized or (iii) secured by one or
more letters of credit on terms and conditions, and with one or more financial
institutions, reasonably satisfactory to the applicable L/C Issuer and (d) the
Commitments shall have expired or been terminated in full.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination.

“GAAP Investment” means any Investment of the types specified in clauses (a) or
(b) of the definition of the term “Investment” herein.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (the “guaranteeing person”), any obligation
of (a) the guaranteeing person or (b) another Person (including, without
limitation, any bank under any letter of credit) to induce the creation of which
the guaranteeing person has issued a reimbursement or similar obligation, in
either case guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends or other obligations (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, reimbursement obligations under letters of credit
and any obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee of
any guaranteeing person shall be deemed to be the lower of (a) an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guarantee is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

 

12



--------------------------------------------------------------------------------

“Guarantors” means each Person identified as a “Guarantor” on the signature
pages hereto (including L-3 Communications Holdings, Inc.) and each other Person
that joins as a Guarantor pursuant to Section 7.08, together with their
successors and permitted assigns.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.

“Guaranty Release Date” means the date the Guarantees of the Subsidiaries are
released in accordance with the terms of Section 11.19.

“Holdings” means L-3 Communications Holdings, Inc., a Delaware corporation.

“Immaterial Subsidiary” means, at any time, any Subsidiary which does not have
assets exceeding 5.0% of the Consolidated Total Assets; provided however, that
if any Subsidiary is a not a Wholly Owned Subsidiary, the assets of such
Subsidiary to be included in the above calculation shall be reduced by the
portion of the minority interest for such Subsidiary as reported in the
Borrower’s consolidated balance sheet; provided, further that for purposes of
Section 9.01(f), any two or more Subsidiaries having aggregate assets of 5.0% or
more of the Consolidated Total Assets (calculated, in the case of Non-Wholly
Owned Subsidiaries, in accordance with the preceding proviso) shall not be
considered Immaterial Subsidiaries.

“Incremental Revolving Commitment” has the meaning specified in Section 2.17(a).

“Incremental Revolving Lender” has the meaning specified in Section 2.17(c).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money (including the Loans
hereunder) or for the deferred purchase price of property or services to the
extent, if any, reflected as a liability on the balance sheet of such Person in
accordance with GAAP (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices
and accrued expenses incurred in the ordinary course of business);

(b) any other indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument;

(c) all obligations of such Person in respect of acceptances issued or created
for the account of such Person and all reimbursement and other obligations with
respect to any letters of credit (including the Letters of Credit hereunder) and
surety bonds, whether or not matured or drawn;

(d) all liabilities secured by any Lien on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof;

(e) the Attributable Indebtedness of such Person with respect to Capital Leases,
Synthetic Lease Obligations and Securitization Transactions;

 

13



--------------------------------------------------------------------------------

(f) all obligations of such Person with respect to any Disqualified Preferred
Stock; and

(g) all Guarantees of such Person in respect of any of the foregoing.

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes or Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Insolvent” means, with respect to any Multiemployer Plan, the meaning of such
term provided in Section 4245 of ERISA. Derivatives of such term have
corresponding meanings.

“Intellectual Property” has the meaning specified in Section 6.09.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan) or Eurodollar Daily Floating Rate
Loan, the last Business Day of each March, June, September and December and the
Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and, as selected by the Borrower in its Revolving Loan
Notice, ending on the date one week or one, two, three or six months thereafter,
or, if funding for such period is available to all Lenders, one day, two weeks,
nine months or twelve months thereafter, or, upon consent of all the Lenders,
such other period that is less than twelve months, as requested by the Borrower;
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period of one month or longer that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a division or business unit.

 

14



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G executed and delivered by a direct or indirect Subsidiary (other than
an Immaterial Subsidiary) in accordance with the provisions of Section 7.08.

“Joint Book Running Managers” means each of Merrill Lynch, Barclays Bank PLC,
Deutsche Bank Securities Inc., Sumitomo Mitsui Banking Corporation, SunTrust
Robinson Humphrey, Inc., The Bank of Nova Scotia, The Bank of Tokyo-Mitsubishi
UFJ, Ltd., U.S. Bank National Association and Wells Fargo Bank, N.A.

“Joint Lead Arrangers” means each of Merrill Lynch, Barclays Bank PLC, Deutsche
Bank Securities Inc., Sumitomo Mitsui Banking Corporation, SunTrust Robinson
Humphrey, Inc., The Bank of Nova Scotia, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
U.S. Bank National Association and Wells Fargo Bank, N.A.

“Laws” means as to any Person, any law, treaty, executive order, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any Unreimbursed Amount in accordance with its Applicable
Percentage. All L/C Advances shall be denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America, Barclays Bank PLC, Deutsche Bank AG New York
Branch, Sumitomo Mitsui Banking Corporation, SunTrust Bank, The Bank of Nova
Scotia, The Bank of Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank National Association
and Wells Fargo Bank, N.A., each in its capacity as issuer of Letters of Credit
hereunder and any other Lender in its capacity as issuer of Letters of Credit
hereunder who has been selected by the Borrower and who has agreed to act as an
L/C Issuer hereunder in accordance with the terms hereof or any successor issuer
of Letters of Credit that agrees to act as an L/C Issuer at the request of the
Borrower and to whom the Administrative Agent consents (such consent not to be
unreasonably withheld).

“L/C Issuer Sublimit” means, (i) with respect to Bank of America, $200,000,000,
(ii) with respect to each of Barclays Bank PLC, Deutsche Bank AG New York
Branch, Sumitomo Mitsui Banking Corporation, SunTrust Bank, The Bank of Nova
Scotia, The Bank of Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank National Association
and Wells Fargo Bank, N.A., $100,000,000.

“L/C Obligations” means, as at any date of determination, the Dollar Equivalent
of the aggregate amount available to be drawn under all outstanding Letters of
Credit plus the aggregate of all Unreimbursed Amounts. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.08. For

 

15



--------------------------------------------------------------------------------

all purposes of this Agreement, if on any date of determination a standby Letter
of Credit has expired by its terms but any amount may still be drawn thereunder
by reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall
be deemed to be “outstanding” in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender and each Incremental
Revolving Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a standby Letter of
Credit or a commercial Letter of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any Capital Lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, and the
Fee Letter, each as amended, modified, supplemented, extended, renewed, restated
or substituted from time to time.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property or condition (financial or otherwise) of Holdings,
the Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this or any of the other Loan Documents or the rights or
remedies of the Administrative Agent or the Lenders hereunder or thereunder.

“Material Acquisition” means any Acquisition or series of Acquisitions of
Similar Businesses during the latest 12 consecutive month period that involves
consideration with a fair market value, as of the date of the closing thereof,
in excess of $200,000,000.

“Materials of Environmental Concern” means any substances, materials or wastes
of any nature, defined, listed or regulated as “hazardous” or “toxic” (or words
of similar meaning) in or under, that could give rise to liability under, or are
otherwise regulated by, any applicable Environmental Law,

 

16



--------------------------------------------------------------------------------

including, without limitation, asbestos or asbestos-containing material,
polychlorinated biphenyls, urea-formaldehyde insulation, petroleum (including
gasoline or crude oil or any fraction thereof) or petroleum products, explosive
or radioactive materials, radon gas, or infectious or medical wastes.

“Maturity Date” means October 31, 2021.

“Merrill Lynch” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Proceeds” means (a) the aggregate cash proceeds (including Cash
Equivalents) received by the Borrower or any of its Subsidiaries in respect of
any conveyance, sale, lease, assignment, transfer or other disposition of
property, business or assets (for the purposes of this definition, “Asset
Sale”), in each case net of (without duplication) (i) the amount required to
repay any Indebtedness (other than the Loans) secured by a Lien on any assets of
the Borrower or a Subsidiary that are sold or otherwise disposed of in
connection with such Asset Sale and (ii) reasonable and appropriate amounts
established by the Borrower or such Subsidiary, as the case may be, as a reserve
against liabilities associated with such Asset Sale and retained by the Borrower
or such Subsidiary, (iii) the reasonable expenses (including legal fees and
brokers’ and underwriters’ commissions, lenders fees, credit enhancement fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums and other customary fees, in any case, paid to third parties or, to the
extent permitted hereby, Affiliates) incurred in effecting such Asset Sale and
(iv) any taxes reasonably attributable to such Asset Sale and reasonably
estimated by the Borrower or such Subsidiary to be actually payable, and (b) any
cash payments received in respect of promissory notes or other evidences of
Indebtedness delivered to the Borrower or such Subsidiary in respect of an Asset
Sale.

“Non-Guarantor Subsidiary” means any Consolidated Subsidiary of the Borrower
that is not a Guarantor.

“Non-Guarantor Operating Assets” means, as of any date of determination, the sum
of (a) total assets of the Non-Guarantor Subsidiaries as determined according to
the financial statements contained in the most recent SEC filing required by
Section 7.01 minus (b) minority interests in Non-Guarantor Subsidiaries as
determined according to the financial statements contained in the most recent
SEC filing required by Section 7.01 plus (c) to the extent not otherwise
included in clause (a) above, the aggregate amount of GAAP Investments of the
Borrower, Holdings or any Consolidated Subsidiary in any Person that is not a
Consolidated Subsidiary.

“Non-Wholly Owned Subsidiary” means any Subsidiary of the Borrower that is not a
Wholly Owned Subsidiary.

“Nonconsenting Lender” has the meaning specified in Section 11.13.

“Note” means the Revolving Notes and the Swing Line Note, individually or
collectively, as appropriate.

“Obligations” means all advances to, and debts, liabilities and obligations of,
any Loan Party arising (i) under any Loan Document or (ii) otherwise with
respect to any Loan or Letter of Credit,

 

17



--------------------------------------------------------------------------------

whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. “Obligations”
shall also include any Swap Contract between any Loan Party and any counterparty
that, at the time such Swap Contract was entered into, was (or was an Affiliate
of) any Lender and all obligations under any Treasury Management Agreement
between any Loan Party and any counterparty that, at the time such Treasury
Management Agreement was entered into, was (or was an Affiliate of) any Lender.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of a payment hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp court or documentary intangible,
filing or similar Taxes or any other excise or property Taxes, charges or
similar levies arising from any payment made hereunder or under any other Loan
Document or from the execution, delivery, performance, enforcement or
registration of, receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or any other Loan Document, except for
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than pursuant to an assignment request by the Borrower under
Section 3.06(b) or clause (e) of Section 11.13).

“Outstanding Amount” means (i) with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Loans occurring on such
date; (ii) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(iii) with respect to any L/C Obligations on any date, the Dollar Equivalent of
the aggregate outstanding amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

“Overnight Rate” means, for any day, with respect to any amount denominated in
Dollars, the greater of (a) the Federal Funds Rate and (b) an overnight rate
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 11.06(d).

 

18



--------------------------------------------------------------------------------

“Participant Register” has the meaning specified in Section 11.06(i).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to the provisions of Title IV of ERISA or Sections 412 or 430 of the
Code and is sponsored or maintained by the Borrower or any ERISA Affiliate or to
which the Borrower or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.

“Performance Letter of Credit” means a standby Letter of Credit issued to ensure
the performance of services and/or delivery of goods by or on behalf of the
Borrower or any of its Subsidiaries.

“Permitted Liens” means those Liens permitted to exist pursuant to Section 8.01.

“Permitted Receivables Program” means any receivables securitization program
pursuant to which the Borrower or any of the Subsidiaries sells accounts
receivable and related receivables in a “true sale” transaction; provided,
however, that any related Indebtedness incurred to finance the purchase of such
accounts receivable does not exceed $250,000,000 at any time outstanding and
such Indebtedness is not includible on the balance sheet of the Borrower or any
Subsidiary in accordance with GAAP and applicable regulations of the SEC.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by, maintained by or contributed to the Borrower.

“Platform” means IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system.

“Post-Closing Net Asset Investment Amount” means, the excess, if any, of (a) the
aggregate amount of (i) investments made by the Borrower and its Subsidiaries
from and after the Closing Date in assets employed in their respective
businesses or in a Similar Business and (ii) Acquisitions made by the Borrower
and its Subsidiaries from and after the Closing Date minus (b) Net Proceeds
received by the Borrower or any of its Subsidiaries from and after the Closing
Date.

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.08(a) and (b), that any Acquisition, any conveyance, sale,
assignment or other disposition of assets pursuant to Section 8.05(l) shall be
deemed to have occurred as of the first day of the most recent four fiscal
quarter period preceding the date of such Acquisition, conveyance, sale,
assignment or other disposition of assets, as applicable, for which the Borrower
has delivered financial statements pursuant to Section 7.01. In connection with
the foregoing, income statement items attributable to the Person or property or
assets acquired shall be included to the extent relating to any period
applicable in such calculations to the extent (i) such items are not otherwise
included in such income statement items for the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 (provided, that any non-recurring consulting, investment banking,
legal, accounting, auditing, financing, change of control and/or similar costs
incurred in connection with any Acquisition and included in the income statement
of the Person or property or assets acquired shall not be so included),
(ii) such items are supported by financial statements or other information
reasonably

 

19



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent and (iii) any Indebtedness incurred or
assumed by the Borrower or any Subsidiary (including the Person or property
acquired) in connection with such Acquisition and any Indebtedness of the Person
or property acquired which is not retired in connection with such Acquisition
(A) shall be deemed to have been incurred as of the first day of the most recent
four fiscal quarter period preceding the date for such Acquisition and (B) if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the most recent four fiscal quarter period preceding the date for
such Acquisition for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination. Additionally, in connection with the foregoing,
income statement items attributable to the Person or property or assets disposed
of in connection with a conveyance, sale, assignment or other disposition of
assets pursuant to Section 8.05(l) shall be excluded to the extent relating to
any period applicable in such calculations to the extent such items are
otherwise included in such income statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined term set
forth in Section 1.01.

“Properties” has the meaning specified in Section 6.10.

“Ratings Agencies” means S&P, Moody’s and Fitch.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Borrowing of Swing Line Loans, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, (a) Lenders having
more than 50% of the Aggregate Revolving Commitments or (b) if the commitment of
each Lender to make Loans and the obligation of each L/C Issuer to make L/C
Credit Extensions have expired or been terminated pursuant to Section 9.02,
Lenders holding in the aggregate more than 50% of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded from both the numerator and the denominator for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, senior vice
president, vice president, chief financial officer, controller, treasurer or
assistant treasurer of a Loan Party and, solely for purposes of notices given
pursuant to Article II, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer of the applicable Loan Party designated in or
pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

20



--------------------------------------------------------------------------------

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by an L/C Issuer under
any Letter of Credit denominated in an Alternative Currency, (iv) in the case of
any Existing Letters of Credit denominated in an Alternative Currency, the
Closing Date, (v) such other dates as the Borrower may reasonably request from
time to time and (vi) such other dates as the applicable L/C Issuer or the
Administrative Agent shall require provided that the Borrower receives prompt
notice thereof.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth in the commitment notification delivered by the
Administrative Agent and the Borrower to such Lender or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Revolving Commitment Increase Effective Date” has the meaning specified in
Section 2.17(d).

“Revolving Loan” has the meaning specified in Section 2.01.

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Revolving Note” has the meaning specified in Section 2.11(a).

“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of S&P
Global, Inc. and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Borrower or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
Subsidiary or Affiliate of the Borrower.

 

21



--------------------------------------------------------------------------------

“Similar Business” means a business, at least a majority of whose revenues in
the most recently ended calendar year were derived from (a) the sale of defense
or homeland security products, electronics, communications systems, aerospace
products, avionics products and/or communications products, (b) any services
related thereto, (c) any business of the Borrower and/or its Subsidiaries
existing as of the Closing Date, (d) any business or activity that is reasonably
similar thereto or a reasonable extension, development or expansion thereof or
ancillary thereto and (e) any combination of any of the foregoing.

“Single Employer Plan” means any Pension Plan maintained solely by Holdings, the
Borrower or any ERISA Affiliates.

“Spot Rate” for any Alternative Currency on any date means the rate quoted by
the applicable L/C Issuer as the spot rate for the purchase by such L/C Issuer
of such Alternative Currency with Dollars through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to such date; provided that, if agreed to by the Borrower, such L/C Issuer may
obtain such spot rate from another financial institution designated by such L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such Alternative Currency; and provided
further that such L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which the shares of stock
or other interests having ordinary voting power for the election of a majority
of the board of directors or other governing body (other than stock or interests
having such power only by reason of the happening of a contingency) are at the
time beneficially owned, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.

“Swap Contract Obligations” means the obligations of the Borrower or any of its
Subsidiaries to make payments to counterparties under Swap Contracts in the
event of the occurrence of a termination event thereunder.

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

22



--------------------------------------------------------------------------------

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

“Swing Line Note” has the meaning specified in Section 2.11.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

“Syndication Agent” means Barclays Bank PLC.

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so called synthetic or off balance sheet lease which, upon the insolvency or
bankruptcy of such Person, would be characterized as the Indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $75,000,000.

“Total Assets” means, as of any date of determination, the total assets of
Holdings, the Borrower and its Consolidated Subsidiaries as determined according
to the financial statements contained in the most recent SEC filing required by
Section 7.01.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.

“Type” means, (i) with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan and (ii) with respect to a Swing Line Loan, its
character as a Base Rate Loan or a Eurodollar Daily Floating Rate Loan.

“UCP” means the Uniform Customs and Practice for Documentary Credits (2007
Revision), International Chamber of Commerce Publication No. 600, as the same
may be amended from time to time.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Stock” means, of any Person, as of any date, the Equity Interest of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.

 

23



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” means a Subsidiary of the Borrower, the Equity
Interest of which is 100% owned and controlled, directly or indirectly, by the
Borrower.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time, applied consistently throughout the periods reflected
therein, except as otherwise specifically prescribed herein. For the avoidance
of doubt, any obligations or liabilities of a Person which are identified in
footnote disclosures but not the balance sheet of such Person shall not be
considered liabilities on the balance sheet of such Person under GAAP.

 

24



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) if a
request for such an amendment has been made, the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

(c) Pro Forma Basis Calculation. Notwithstanding the foregoing, the parties
hereto acknowledge and agree that all calculations of the Consolidated Interest
Coverage Ratio and Consolidated Leverage Ratio for purposes of determining
compliance with Section 8.08(a) and (b) shall be made on a Pro Forma Basis.

 

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding up if there is no nearest number).

 

1.05 Exchange Rates; Currency Equivalents.

The applicable L/C Issuer shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of L/C Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the applicable L/C
Issuer.

 

1.06 Additional Alternative Currencies.

Any request for a Letter of Credit in a currency not otherwise specified in the
definition of “Alternative Currency” shall be made to the Administrative Agent
not later than 11:00 a.m., five Business Days prior to the date of the desired
L/C Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and the applicable L/C Issuer, in their sole discretion).
In the case of any such request, the Administrative Agent shall promptly notify
such L/C Issuer thereof. Such L/C Issuer shall notify the Administrative Agent,
not later than 11:00 a.m., two Business Days after receipt of such request
whether it consents to the issuance of Letters of Credit in such requested
currency and, if such L/C Issuer so consents, such currency shall thereupon be
deemed with respect to such L/C Issuer, an Alternative Currency. Any failure by
the applicable L/C Issuer to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such L/C
Issuer to permit Letters of Credit to be issued in such requested currency. The
Administrative Agent shall promptly notify the Borrower of the applicable L/C
Issuer’s response to any request pursuant to this Section 1.06.

 

25



--------------------------------------------------------------------------------

1.07 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.08 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Revolving Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the Borrower in
Dollars from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Borrowing of Revolving Loans, (i) the Total Outstandings shall not exceed
the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment. Within the limits of each Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Revolving Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

 

2.02 Borrowings, Conversions and Continuations of Revolving Loans.

(a) Each Revolving Borrowing, each conversion of Revolving Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
and (ii) on the requested date of any Borrowing of Base Rate Revolving Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one week, one, two, three or six months in
duration, the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurodollar Rate Loans, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation of Eurodollar Rate Loans, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each telephonic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Revolving Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a

 

26



--------------------------------------------------------------------------------

whole multiple of $1,000,000 in excess thereof. Each Borrowing of or conversion
to Base Rate Revolving Loans shall be in a principal amount of $2,000,000 or a
whole multiple of $100,000 in excess thereof. Each Revolving Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Revolving Borrowing, a conversion of Revolving Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Revolving Loans to be
borrowed, converted or continued, (iv) the Type of Revolving Loans to be
borrowed or to which existing Revolving Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Revolving Loan in a Revolving Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Revolving Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Revolving Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b) Following receipt of a Revolving Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Revolving Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding Section. In the case of a Revolving Borrowing, each
Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Revolving Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 5.02 (and, if such Borrowing is the initial Credit
Extension, Section 5.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Revolving Borrowings, all conversions of
Revolving Loans from one Type to the other, and all continuations of Revolving
Loans as the same Type, there shall not be more than twenty Interest Periods in
effect with respect to Revolving Loans.

 

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or

 

27



--------------------------------------------------------------------------------

in an Alternative Currency for the account of the Borrower or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Revolving Commitments, (y) the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment and (z) the aggregate amount of L/C Obligations with
respect to the applicable L/C Issuer shall not exceed such L/C Issuer’s L/C
Issuer Sublimit; provided, further that no L/C Issuer shall be required to issue
commercial Letters of Credit without its consent. Each request by the Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit, if the expiry date of such
requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless all the Lenders have approved such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the applicable L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the applicable L/C Issuer
shall prohibit, or request that the applicable L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the applicable L/C Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the applicable
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the applicable L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which the applicable
L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the applicable L/C Issuer; or

(C) except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency.

 

28



--------------------------------------------------------------------------------

(D) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, provided that the
events described in this clause (D) shall not relieve the L/C Issuer from its
obligations to issue any Letter of Credit if (1) the provisions of Section
2.16(d) are available to be utilized by the L/C Issuer on the date of issuance
of the Letter of Credit to reallocate the Applicable Percentages of the
non-Defaulting Lenders so as to eliminate the L/C Issuer’s risk with respect to
such Defaulting Lender by reducing such Defaulting Lender’s Applicable
Percentage with respect to such Letter of Credit to zero or (2) if the
provisions of Section 2.16(d) are not available for use as described in clause
(1), the L/C Issuer has entered into satisfactory arrangements with the Borrower
(such as through the delivery of Cash Collateral) or such Defaulting Lender to
eliminate the L/C Issuer’s risk with respect to such Defaulting Lender,
including as described in Section 2.15.

(iv) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) the applicable L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(v) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days or, in the case of Letters of Credit denominated in an Alternative
Currency, three Business Days (or such later date and time as the Administrative
Agent and the applicable L/C Issuer may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and requested currency thereof and in the absence of specification of
currency shall be deemed a request for a Letter of Credit denominated in
Dollars; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the

 

29



--------------------------------------------------------------------------------

applicable L/C Issuer may reasonably require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the applicable L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the applicable L/C Issuer may
reasonably require. Additionally, the Borrower shall furnish to the applicable
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the applicable L/C Issuer or the Administrative Agent
may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the applicable L/C Issuer will
provide the Administrative Agent with a copy thereof and inform the
Administrative Agent whether such Letter of Credit Application is for a
Financial Letter of Credit, a Performance Letter of Credit or a commercial
Letter of Credit. Unless the applicable L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 5.02 shall not then be satisfied, then, subject to the terms and
conditions hereof, the applicable L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the applicable
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Letter
of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto Extension Letter of Credit”); provided that any such Auto Extension
Letter of Credit must permit the applicable L/C Issuer to prevent any such
extension at least once in each twelve month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non Extension Notice Date”) in each such
twelve month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable L/C Issuer, the Borrower
shall not be required to make a specific request to the applicable L/C Issuer
for any such extension. Once an Auto Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the applicable L/C Issuer shall not permit any such
extension if (A) the applicable L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non Extension Notice Date
from the Administrative Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 5.02 is not then satisfied, and
in each such case directing the applicable L/C Issuer not to permit such
extension.

 

30



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. Each L/C Issuer shall provide the Administrative Agent with a written
update on a monthly basis of the outstanding Letters of Credit for which it is
the L/C Issuer, and the Administrative Agent shall promptly send a copy of each
such update to the Borrower upon its receipt.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof, including, in the case of a
Letter of Credit denominated in an Alternative Currency, both the Alternative
Currency amount of such drawing and the estimated Dollar Equivalent thereof. In
the case of a Letter of Credit denominated in an Alternative Currency, the
Borrower shall reimburse the applicable L/C Issuer through the Administrative
Agent in Dollars in the Dollar Equivalent of the amount of the applicable
drawing in such Alternative Currency as so notified by the applicable L/C
Issuer; provided, that, with respect to any reimbursement obligations of the
Borrower arising from the presentment to the applicable L/C Issuer of a draft
under a Letter of Credit denominated in an Alternative Currency, the Borrower
may make payment in the applicable Alternative Currency if such payment is
received by the applicable L/C Issuer on the date such draft is paid by the
applicable L/C Issuer. Not later than 3:00 p.m. on the date of any payment by
the applicable L/C Issuer under a Letter of Credit if the applicable L/C Issuer
delivers notice of such payment by 11:00 a.m. on such day (or, if notice of such
payment by the applicable L/C Issuer is delivered after 11:00 a.m., not later
than 10:00 a.m. the next succeeding Business Day) (each such date, an “Honor
Date”), the Borrower shall reimburse the applicable L/C Issuer in an amount
equal to the amount of such drawing. If the Borrower fails to so reimburse the
L/C Issuer by the time set forth in the preceding sentence, the amount of the
unreimbursed drawing shall become the unreimbursed amount (the “Unreimbursed
Amount”). The Administrative Agent shall promptly notify each Lender of the
Honor Date, the Unreimbursed Amount, and the amount of such Lender’s Applicable
Percentage thereof. Any notice given by the applicable L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender with a Revolving Commitment shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer, in Dollars, at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer in Dollars.

(iii) Any Unreimbursed Amount shall be due and payable on demand and shall bear
interest at (A) the rate applicable to Base Rate Loans from the Honor Date to

 

31



--------------------------------------------------------------------------------

the date of reimbursement is required pursuant to Section 2.03(c)(i) and
(B) thereafter, the Default Rate. Each Lender’s payment to the Administrative
Agent for the account of the applicable L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such
Unreimbursed Amount and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Lender funds its L/C Advance pursuant to this Section 2.03(c) to
reimburse the applicable L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of the applicable L/C Issuer.

(v) Each Lender’s obligation to make L/C Advances to reimburse the applicable
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the applicable L/C Issuer, the
Borrower, any Subsidiary or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing. No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the applicable L/C Issuer for the amount of any payment made by the
applicable L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect. A certificate of the applicable L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the applicable L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

(ii) If any payment received by the applicable L/C Issuer pursuant to Section
2.03(c)(i) is required to be returned under any of the circumstances described
in

 

32



--------------------------------------------------------------------------------

Section 11.05 (including pursuant to any settlement entered into by the
applicable L/C Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of the applicable L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent (on behalf of the
applicable L/C Issuer), plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute.

(i) The obligation of the Borrower to reimburse the applicable L/C Issuer for
each drawing under each Letter of Credit and to repay each Unreimbursed Amount
shall be absolute and unconditional under any and all circumstances and
irrespective of any set off, counterclaim or defense to payment which the
Borrower may have or have had against the applicable L/C Issuer, any Lender or
any beneficiary of a Letter of Credit.

(ii) The Borrower also agrees with the L/C Issuers that the L/C Issuers, the
Administrative Agent and their respective Related Parties shall not be
responsible for, and the Borrower’s obligation to reimburse the applicable L/C
Issuer for each drawing under each Letter of Credit and to repay each
Unreimbursed Amount shall not be affected by, among other things, (i) the
validity or genuineness of documents or of any endorsements thereon (or any
other instrument transferring or assigning such Letter of Credit), even though
such documents shall in fact prove to be invalid, fraudulent or forged (unless
the applicable L/C Issuer has actual knowledge of such invalidity, fraud or
forgery), (ii) any dispute between or among the Borrower and any beneficiary of
any Letter of Credit or any other party to which such Letter of Credit may be
transferred, or (iii) any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee.

(iii) Neither the applicable L/C Issuer, nor any Lender, nor, the Administrative
Agent and their respective Related Parties shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by the applicable L/C Issuer’s gross
negligence or willful misconduct.

(iv) The Borrower agrees that any action taken or omitted by the applicable L/C
Issuer under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of the applicable L/C Issuer, the Administrative Agent,
any Lender or any of their respective Related Parties to the Borrower.

(v) If any draft shall be presented for payment under any Letter of Credit, the
responsibility of the applicable L/C Issuer to the Borrower in connection with
such draft shall, in addition to any payment obligation expressly provided for
in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment appear on their face to be in conformity with such Letter of
Credit.

 

33



--------------------------------------------------------------------------------

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or ascertain or
inquire as to the authority of the Person executing or delivering any such
document. None of the applicable L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the applicable L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. Notwithstanding anything in
clauses (i) through (v) of Section 2.03(e) to the contrary, the Borrower may
have a claim against the applicable L/C Issuer, and the applicable L/C Issuer
may be liable to the Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which were caused by the applicable L/C Issuer’s willful misconduct or
gross negligence or the applicable L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.

(g) [Intentionally Omitted].

(h) Applicability of ISP or UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a standby Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to such Letter of Credit, and when a commercial
Letter of Credit is issued, the rules of the UCP shall apply to such commercial
Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.08. Letter of Credit Fees shall be
(i) computed on a quarterly basis in arrears and (ii) due and payable on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to each L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued by such
L/C Issuer, at a rate per annum, in the case of Bank of

 

34



--------------------------------------------------------------------------------

America, in its capacity as L/C Issuer, specified in the Fee Letter and in the
case of any other L/C Issuer, as may be agreed upon between the Borrower and
such L/C Issuer, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the last Business Day of each March, June, September and December
in respect of the most recently ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.08. In addition, the
Borrower shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Determination of Exchange Rate. On each Revaluation Date with respect to
each outstanding Letter of Credit denominated in an Alternative Currency, the
applicable L/C Issuer shall determine the Spot Rate as of such Revaluation Date
with respect to the applicable Alternative Currency and shall promptly notify
the Administrative Agent and the Borrower thereof and of the Dollar Equivalent
of all Letters of Credit denominated in such Alternative Currency outstanding on
such Revaluation Date. The Spot Rate so determined shall become effective on
such Revaluation Date and shall remain effective until the next succeeding
Revaluation Date.

(m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

(n) L/C Issuer Reports. Unless otherwise agreed by the Administrative Agent,
each L/C Issuer shall, in addition to its notification obligations set forth
elsewhere in this Section, report in writing to the Administrative Agent (i)
periodic activity (for such period or recurrent periods as shall be requested by
the Administrative Agent) in respect of Letters of Credit issued by such L/C
Issuer, including all issuances, extensions, amendments and renewals, all
expirations and cancellations and all disbursements and reimbursements,
(ii) within five Business Days following the time that such L/C Issuer issues,
amends, renews or extends any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the currency and face amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
L/C Issuer makes any payment pursuant to any Letter of Credit, the date,
currency and amount of such payment, (iv) on any Business Day on which the
Borrower fails to reimburse any payment pursuant to any Letter of Credit
required to be reimbursed to such L/C Issuer on such day, the date of such
failure and the currency and amount of such payment and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such L/C Issuer.

 

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to

 

35



--------------------------------------------------------------------------------

make loans (each such loan, a “Swing Line Loan”) to the Borrower from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Revolving Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Eurodollar Daily Floating Rate Loan or a Base Rate Loan, as further
provided herein. Immediately upon the making of a Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan. Notwithstanding anything contained herein to
the contrary, so long as any Lender is a Defaulting Lender, the Swing Line
Lender shall not be required to fund any Swing Line Loan, provided that the
Swing Line Lender will not be relieved of its obligations to fund any Swing Line
Loan if (i) the provisions of Section 2.16(d) are available to be utilized by
the Swing Line Lender on the date the Swing Line Loan is funded to reallocate
the Applicable Percentages of the non-Defaulting Lenders so as to eliminate the
Swing Line Lender’s risk with respect to such Defaulting Lender by reducing such
Defaulting Lender’s Applicable Percentage with respect to such Swing Line Loan
to zero or (ii) if the provisions of Section 2.16(d) are not available for use
as described in clause (i), the Swing Line Lender is otherwise satisfied that
the related exposure will be covered by the Commitments of the non-Defaulting
Lenders or has entered into satisfactory arrangements with the Borrower (such as
through the delivery of Cash Collateral) or such Defaulting Lender to otherwise
eliminate the Swing Line Lender’s risk with respect to such Defaulting Lender.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 3:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, (ii) the requested borrowing date, which shall
be a Business Day and (iii) the Type of Swing Line Loans to be borrowed. If the
Borrower fails to specify a Type of Swing Line Loan in a Swing Line Loan Notice,
then the applicable Swing Line Loans shall be made as Eurodollar Daily Floating
Rate Loans. Each such telephonic notice must be confirmed promptly by delivery
to the Swing Line Lender and the Administrative Agent of a written Swing Line
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Section 5.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

 

36



--------------------------------------------------------------------------------

(c) Participations in Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request in writing that each Lender with a Revolving Commitment fund its risk
participation in any Swing Line Loan. Upon receipt of such request, each Lender
shall make an amount equal to its Applicable Percentage of the amount of the
applicable Swing Line Loan specified in such written request available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such request. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (ii) shall be conclusive absent manifest error.

(iii) Each Lender’s obligation to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the
foregoing. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The

 

37



--------------------------------------------------------------------------------

Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Lender funds its risk participation pursuant to this Section
2.04 to pay such Lender’s Applicable Percentage of any Swing Line Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

2.05 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Loans in whole or in part without
premium or penalty, except as set forth in Section 3.05; provided that (i) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(A) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (B) on the date of prepayment of Base Rate Revolving Loans; and (ii) any
prepayment shall be in a principal amount of $2,000,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Revolving Loans to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each such
prepayment shall be applied to the Revolving Loans of the Lenders in accordance
with their respective Applicable Percentages.

(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If for any reason the Total Outstandings at any time exceed the Aggregate
Revolving Commitments then in effect, the Borrower shall immediately prepay
Revolving Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that to the extent the Total Outstandings
exceed the Aggregate Revolving Commitments solely as a result of the
determination of the Spot Rate by the applicable L/C Issuer on any Revaluation
Date, the Borrower shall not be required to prepay Revolving Loans and/or Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless the
Total Outstandings exceed 103% of the Aggregate Revolving Commitments on such
Revaluation Date, in which case the Borrower shall immediately prepay Revolving
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Revolving Loans the Total Outstandings
exceed the

 

38



--------------------------------------------------------------------------------

Aggregate Revolving Commitments then in effect. If for any reason the
Outstanding Amount of all Swing Line Loans exceed the Swing Line Sublimit, the
Borrower shall immediately prepay the Swing Line Loans in an aggregate amount
equal to such excess.

 

2.06 Termination or Reduction of Commitments.

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$100,000 in excess thereof, (iii) the Borrower shall not terminate or reduce the
Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Revolving Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Swing Line Sublimit
exceeds the amount of the Aggregate Revolving Commitments, such Swing Line
Sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Commitments. Any reduction
of the Aggregate Revolving Commitments shall be applied to the Revolving
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.

 

2.07 Repayment of Loans.

(a) The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Revolving Loans outstanding on such date.

(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date thirty (30) days after such Swing Line Loan is made and (ii) the
Maturity Date.

 

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Revolving Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan (a) that is a Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate and (b) that is a Eurodollar Daily Floating Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Eurodollar Daily Floating Rate
plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

39



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees.

In addition to certain fees described in subsections (i) and (j) of Section
2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Revolving Commitments exceed the sum of (i) the Outstanding
Amount of Revolving Loans (excluding, for the avoidance of doubt, any
Outstanding Amount of Swing Line Loans) and (ii) the Outstanding Amount of L/C
Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Section 5.02 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to Merrill Lynch and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

 

2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360 day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365 day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall

 

40



--------------------------------------------------------------------------------

not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each such Note shall (i) in the case of
Revolving Loans, be in the form of Exhibit C (a “Revolving Note”), and (ii) in
the case of Swing Line Loans, be in the form of Exhibit D (a “Swing Line
Note”). Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
deduction for any counterclaim or setoff. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein; provided, that with respect to any reimbursement obligations of the
Borrower arising from the presentment to the applicable L/C Issuer of a draft
under a Letter of Credit denominated in an Alternative Currency, the Borrower
may make payment in the applicable Alternative Currency if such payment is
received by the applicable L/C Issuer on the date such draft is paid by the
applicable L/C Issuer. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage of such payment in like funds as received by
wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Borrowing of Eurodollar Rate Loans (or, in the
case of any Revolving Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Revolving Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Revolving Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Revolving
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Revolving Borrowing available to the Administrative Agent, then the applicable
Lender agrees to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. If such

 

41



--------------------------------------------------------------------------------

Lender’s share of the applicable Revolving Borrowing is not made available to
the Administrative Agent by such Lender within three Business Days of the date
such amount is made available to the Borrower, the Administrative Agent shall
also be entitled to recover such amount with interest thereon at the rate per
annum applicable to Base Rate Loans hereunder, on demand, from the Borrower. If
the Borrower and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Revolving Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Revolving Loan included in such Revolving Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the applicable L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Revolving Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan, to purchase its participation or to
make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

42



--------------------------------------------------------------------------------

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Revolving Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Revolving Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Revolving Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and other amounts owing
them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Revolving Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14 [Intentionally Omitted].

 

2.15 Cash Collateral and Other Credit Support.

(a) Certain Credit Support Events; Grant of Security Interest.

(i) Upon the request of the Administrative Agent, (A) if the applicable L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an Unreimbursed Amount, or (B) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, within two Business Days of the
occurrence of any event in (A) or (B) above, Cash Collateralize the then
Outstanding Amount of all L/C Obligations.

(ii) If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all L/C Obligations at such time exceeds 102% of the
Aggregate Revolving Commitments then in effect, then, within two Business Days
after receipt of such notice, the Borrower shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Aggregate Revolving Commitments then in effect.

 

43



--------------------------------------------------------------------------------

(iii) (x) Sections 2.05(c), 2.16, and 9.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder, (y) Section 2.03(a)(iii)(D)
contemplates the delivery of Cash Collateral or other credit support in certain
circumstances to support the issuance of Letters of Credit, and (z) Section 2.04
contemplates the delivery of Cash Collateral or other credit support in
connection with the issuance of Swing Line Loans. The Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to the Administrative
Agent, for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders (including the Swing Line Lender), a security interest in all such cash,
deposit accounts and all balances therein, and all other property provided as
collateral pursuant to Section 2.03, Section 2.04, Section 2.05(c), Section 2.16
and Section 9.02(c), and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked deposit accounts at Bank of America. For the avoidance of
doubt, to the extent that any other Person may have a superior or equal claim,
by virtue of an intercreditor arrangement, tag-along right or any other term in
any other document or instrument, to share in any Cash Collateral or other
credit support provided pursuant to any of the aforementioned sections of this
Agreement, the L/C Issuer, Swing Line Lender or Administrative Agent, as
applicable, may take such provisions into account in determining whether Cash
Collateral or other credit support is satisfactory. For purposes of this Section
2.15, Section 2.03, Section 2.04, Section 2.05(c), Section 2.16, Section 9.02(c)
and Section 9.03, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the Administrative
Agent, the applicable L/C Issuer and the Lenders (including, the Swing Line
Lender) cash or deposit account balances pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent (which documents
are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings.

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, (i) Cash Collateral or other credit support (and proceeds thereof)
provided by any Defaulting Lender pursuant to Sections 2.03 or 2.04 to support
the obligations of such Lender in respect of Letters of Credit or Swing Line
Loans shall be held and applied, first, to fund the L/C Advances of such Lender,
such Lender’s funding of participations in Swing Line Loans, or such Lender’s
Applicable Percentage of Base Rate Revolving Loans used to repay Unreimbursed
Amounts, L/C Advances or Swing Line Loans with respect to which such collateral
or other credit support was provided, as applicable, and, second, to fund any
interest accrued for the benefit of the L/C Issuer or Swing Line Lender pursuant
to Sections 2.03(c)(vi) and 2.04(c)(ii) allocable to such Lender, and (ii) Cash
Collateral and other credit support (and proceeds thereof) otherwise provided by
or on behalf of any Loan Party under Sections 2.03, 2.04, 2.05(c), 2.16 or
9.02(c) to support L/C Obligations or Swing Line Loans shall be held and
applied, first, to the satisfaction of the specific L/C Obligations, Swing Line
Loans or obligations to fund participations therein of the applicable Defaulting
Lender for which the Cash Collateral or other credit support was so provided
and, second, if remedies under Section 9.02 shall have been exercised, to the
application of such collateral or other credit support (or proceeds thereof) to
any other Obligations in accordance with Section 9.03.

(c) Release. Cash Collateral and other credit support provided under Sections
2.03 or 2.04 in connection with any Lender’s status as a Defaulting Lender shall
be released to the Person that provided such collateral or other credit support
(except as the L/C Issuer, Swing Line Lender and the Person providing such
collateral or other credit support may agree otherwise (as applicable)) promptly
following the earlier to occur of (A) the termination of such Lender’s status as
a Defaulting Lender or (B) following the L/C Issuer’s or Swing Line Lender’s (as
applicable) good faith determination that there remain outstanding no L/C
Obligations or Swing Line Loans, as applicable, as to which it has actual or
potential fronting exposure in relation to such Lender as to which it desires to
maintain Cash Collateral or

 

44



--------------------------------------------------------------------------------

other credit support; subject, however, to the additional condition that, as to
any such collateral or other credit support provided by or on behalf of a Loan
Party, no Default or Event of Default shall then have occurred and be continuing

 

2.16 Defaulting Lenders.

Notwithstanding anything contained in this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(b) Reallocation of Loan Payments. Any payment or prepayment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article IX or otherwise) shall be applied at such time or times as
may be determined by the Administrative Agent as follows: first, to the payment
of any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third,
to Cash Collateralize the L/C Issuer’s fronting exposure with respect to such
Defaulting Lender in accordance with Section 2.15, but only to the extent the
Applicable Percentage of such fronting exposure allocated to such Defaulting
Lender has not been reallocated to non-Defaulting Lenders pursuant to Section
2.16(d); fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuer’s future fronting exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.15; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that, if (x) such payment is a payment
of the principal amount of any Loans or L/C Advance in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(d), with any excess
after the application set forth in this proviso applied in accordance with the
foregoing provisions of this sentence. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(b) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

45



--------------------------------------------------------------------------------

(c) Certain Fees. Such Defaulting Lender (i) shall not be entitled to receive
any commitment fee on the unused portion of its commitment pursuant to Section
2.09(a) for any period during which such Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to such Defaulting Lender in respect of its
unused Commitment) and (ii) shall not be entitled to receive any Letter of
Credit Fees pursuant to Section 2.03(i) for any period during which such Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to such Defaulting
Lender).If any Defaulting Lenders’ L/C Obligations are neither cash
collateralized nor reallocated pursuant to this Section 2.16, then, without
prejudice to any rights or remedies of the L/C Issuer or any Lender hereunder,
all fees payable to such Defaulting Lender under Section 2.03 shall be payable
to the L/C Issuer until such L/C Obligations are cash collateralized or
reallocated.

(d) Reallocation of Applicable Percentages to Reduce Fronting Exposure. (i)
During any period in which there is a Defaulting Lender as to which the L/C
Issuer or Swing Line Lender (as applicable) has not received Cash Collateral or
other credit support acceptable to it in respect of the related participation
and funding obligations of such Defaulting Lender, then upon the request of the
L/C Issuer or Swing Line Lender (as applicable) to the Administrative Agent, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of such Defaulting Lender; provided, that, in all cases, the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans shall not exceed the positive difference, if any,
between (1) the Commitment of such non-Defaulting Lender and (2) the aggregate
Outstanding Amount of the Revolving Loans of such Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all other L/C Obligations
(prior to giving effect to such reallocation), plus such Lender’s Applicable
Percentage of the Outstanding Amount of all other Swing Line Loans (prior to
giving effect to such reallocation). For the avoidance of doubt, this Section
2.16(d) will operate for the benefit of the L/C Issuer and the Swing Line Lender
notwithstanding the fact that a Letter of Credit is issued or a Swing Line Loan
is made at the time that one or more Defaulting Lenders exist hereunder
(regardless of whether the L/C Issuer or the Swing Line Lender has notice
thereof). Notwithstanding any provision contained herein to the contrary, on and
as of the date of such reallocation, the conditions specified in Sections
5.02(a) and (b) shall have been satisfied (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time).

(ii) If the reallocation described in this Section 2.16(d) cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under applicable law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lender’s fronting exposure
and (y) second, Cash Collateralize the L/C Issuer’s fronting exposure in
accordance with the procedures set forth in Section 2.15.

A Lender that has become a Defaulting Lender because of an event referenced in
the definition of Defaulting Lender may cure such status and shall no longer
constitute a Defaulting Lender as a result of such event when (i) such
Defaulting Lender shall have fully funded or paid, as applicable, all Loans,
participations in respect of Letters of Credit or Swing Line Loans or other
amounts required to be funded or paid by it hereunder as to which it is
delinquent (together, in each case, with such interest thereon as shall be
required to any Person as otherwise provided in this Agreement), (ii) the
Administrative Agent and the Borrower shall have received a certification by
such Defaulting Lender of its ability and intent to comply with the provisions
of this Agreement going forward, and (iii) each of (w) the Administrative Agent,
(x) the L/C Issuer, (y) the Swing Line Lender and any other Lender as to which a
delinquent

 

46



--------------------------------------------------------------------------------

obligation was owed, and (z) in the case of the failure to fund any Loan, the
Borrower, shall have determined (and notified the Administrative Agent) that
they are satisfied, in their sole discretion, that such Defaulting Lender
intends to continue to perform its obligations as a Lender hereunder and has all
approvals required to enable it to continue to perform its obligations as a
Lender hereunder. Subject to Section 11.23, no reallocation hereunder and no
reference in this subsection to an event being “cured” shall preclude any claim
by, or constitute a waiver or release of any claim of, any Person against any
Lender that becomes a Defaulting Lender for such direct damages as may otherwise
be available to such Person arising from any failure to fund or pay any amount
when due hereunder or from any other event that gave rise to such Lender’s
status as a Defaulting Lender or as a result of any non-Defaulting Lender’s
increased exposure following such reallocation.

 

2.17 Increase in Revolving Commitments.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may (from time to time), request an increase in the
Aggregate Revolving Commitments by an amount that, in addition to all other
increases under this Section 2.17 and all Additional Term Loan Facilities
established pursuant to Section 2.18, does not exceed $600,000,000 in the
aggregate for all such increases and Additional Term Loan Facilities; provided
that (i) any such request for an increase shall be in a minimum amount of
$25,000,000, and (ii) the Borrower may make a maximum of five such requests,
inclusive of any requests for the establishment of Additional Term Loan
Facilities pursuant to Section 2.18 (any such increase to the Aggregate
Revolving Commitments, an “Incremental Revolving Commitment”). At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than 10 Business Days or more than 20
Business Days from the date of delivery of such notice to the Lenders). No
Lender shall be obligated to increase its Revolving Commitments.

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within the time period set forth in the applicable notice provided
pursuant to Section 2.17(a) whether or not it agrees, in its sole discretion, to
increase its Revolving Commitment and, if so, the amount by which it seeks to
increase its commitment (whether by an amount equal to, greater than, or less
than its Applicable Percentage of such requested increase). Any Lender not
responding within such time period shall be deemed to have declined to increase
its Revolving Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase,
subject to the approval of (i) the Administrative Agent if such proposed
Incremental Revolving Lender is not an Affiliate of an existing Lender and (ii)
each L/C Issuer and the Swing Line Lender, the Borrower may also invite
additional Eligible Assignees to become Incremental Revolving Lenders pursuant
to a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower (each such Eligible Assignee and Lender
providing an Incremental Revolving Commitment, an “Incremental Revolving
Lender”).

(d) Effective Date and Allocations. In connection with any increase in the
Aggregate Revolving Commitments pursuant to this Section 2.17, the
Administrative Agent and the Borrower shall determine the effective date (the
“Revolving Commitment Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Revolving Commitment
Increase Effective Date.

 

47



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Commitment Increase
Effective Date signed by a Responsible Officer of such Loan Party (A) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, (B) other than in the case of the Borrower, confirming its
respective Guaranty and agreeing that such Guaranty shall continue to be in full
force and effect and shall guarantee all of the Obligations (including with
respect to any Incremental Revolving Commitment made pursuant to this Section
2.17), (C) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Article VI and the other Loan Documents are true and correct in all material
respects on and as of the Revolving Commitment Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and except that for purposes of this Section 2.17, the
representations and warranties contained in subsections (a) and (b) of Section
6.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (i) and (ii), respectively, of Section 7.01, and (y) no Default or
Event of Default exists and (D) after giving effect to such Incremental
Revolving Commitment on a Pro Forma Basis, certifying that the Borrower shall be
in compliance with Section 8.08(a) and (b) and (ii) the Borrower shall deliver
or cause to be delivered any customary legal opinions or other documents
reasonably requested by the Administrative Agent in connection with such
Incremental Revolving Commitment. On each Revolving Commitment Increase
Effective Date, after giving effect to the increase to the Aggregate Revolving
Commitments occurring on such date, the Administrative Agent shall reallocate
the outstanding Loans and the Revolving Commitments among the Lenders to the
extent necessary to cause the outstanding Loans to conform to any revised
Applicable Percentages arising from any nonratable increase in the Revolving
Commitments under this Section 2.17. In connection with any such reallocation
the Borrower shall be required to pay any amounts that it would otherwise owe
under Section 3.05 as a result of such reallocation.

(f) Amendment. Notwithstanding any provisions of Section 11.01 to the contrary,
with the consent of the Incremental Revolving Lenders, the Borrower and the
Administrative Agent (and without the consent of the other Lenders), this
Agreement may be amended to give effect to an Incremental Revolving Commitment;
provided that the terms applicable to each Incremental Revolving Commitment
shall be identical to the Revolving Commitments other than fees that may be
payable to such Incremental Revolving Lenders.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 to the contrary.

 

2.18 Additional Term Loan Facility.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to and approval (not to be unreasonably withheld or delayed) of the
Administrative Agent (which shall promptly notify the Lenders), the Borrower
may, without the consent of any Lender, from time to time, request the
establishment of one or more term loan facilities (each, an “Additional Term
Loan Facility”) in an amount (for all such requests) that, in addition to all
other Additional Term Loan Facilities under this Section 2.18 and all increases
in the Aggregate Revolving Commitments pursuant to Section 2.17, does not exceed
$600,000,000 in the aggregate for all such Additional Term Loan Facilities and
increases in the Aggregate Revolving Commitments; provided that (i) any such
request for an Additional Term Loan Facility shall be in a minimum amount of
$25,000,000, and (ii) the Borrower may make a maximum of five such requests,
inclusive of any requests for increases in the Aggregate Revolving Commitments
pursuant to Section 2.17. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
10 Business Days or more than 20 Business Days from the date of delivery of such
notice to the Lenders). No Lender shall be obligated to provide the Additional
Term Loan Facility.

 

48



--------------------------------------------------------------------------------

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within the time period set forth in the applicable notice provided
pursuant to Section 2.18(a) whether or not it agrees, in its sole discretion, to
provide such Additional Term Loan Facility and, if so, the amount of its
commitment to such Additional Term Loan Facility. Any Lender not responding
within such time period shall be deemed to have declined to provide a commitment
to such Additional Term Loan Facility.

(c) Notification by Administrative Agent; Additional Term Loan Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. Subject to the approval of the
Administrative Agent if such proposed Additional Term Loan Lender is not an
Affiliate of an existing Lender, the Borrower may also invite additional
Eligible Assignees to become Additional Term Loan Lenders pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower (each such Eligible Assignee and Lender providing a
commitment to an Additional Term Loan Facility, an “Additional Term Loan
Lender”).

(d) Closing Date and Allocations. In connection with the Additional Term Loan
Facility in accordance with this Section 2.18, the Administrative Agent and the
Borrower shall determine the effective date (the “Additional Term Loan Facility
Effective Date”) and the final allocation of such Additional Term Loan
Facility. The Administrative Agent shall promptly notify the Borrower and the
Additional Term Loan Lenders of the final allocation of such Additional Term
Loan Facility and the Additional Term Loan Facility Effective Date.

(e) Conditions to Additional Term Loan Facility. As a condition precedent to
such Additional Term Loan Facility, (i) the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Additional
Term Loan Facility Effective Date signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such Additional Term Loan Facility, (B) other than in
the case of the Borrower, confirming its respective Guaranty and agreeing that
such Guaranty shall continue to be in full force and effect and shall guarantee
all of the Obligations (including with respect to any Additional Term Loan
Facilities provided pursuant to this Section 2.18), (C) in the case of the
Borrower, certifying that, before and after giving effect to such Additional
Term Loan Facility, (x) the representations and warranties contained in
Article VI and the other Loan Documents are true and correct in all material
respects on and as of the Additional Term Loan Facility Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and except that for purposes of this Section 2.18, the
representations and warranties contained in subsections (a) and (b) of Section
6.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (i) and (ii), respectively, of Section 7.01, and (y) no Default or
Event of Default exists and (D) after giving effect to such Additional Term Loan
Facility on a Pro Forma Basis, the Borrower shall be in compliance with Section
8.08(a) and (b), and (ii) the Borrower shall deliver or cause to be delivered
any customary legal opinions or other documents reasonably requested by the
Administrative Agent in connection with such Additional Term Loan Facility. The
loans in respect of such Additional Term Loan Facility shall be made by the
Additional Term Loan Lenders participating therein pursuant to the procedures
set forth in the joinder agreement to such Additional Term Loan Facility.

(f) Amendment. Notwithstanding any provisions of Section 11.01 to the contrary,
with the consent of the parties electing to participate in a particular
Additional Term Loan Facility pursuant to this Section, the Borrower and the
Administrative Agent (and without the consent of the other Lenders), this
Agreement may be amended to give effect to such Additional Term Loan Facility.

 

49



--------------------------------------------------------------------------------

(g) Conflicting Provisions. This Section shall supersede any provisions of
Section 2.13 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable law. If any Loan Party or other applicable
withholding agent shall be required by applicable law to deduct any Taxes from
such payments, then (i) if such Tax is an Indemnified Tax or Other Tax, the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the Administrative Agent, the Swing Line Lender, a Lender or
an L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable withholding
agent shall make such deductions and (iii) the applicable withholding agent
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.

(b) Payment of Other Taxes. Without limiting the provisions of subsection (a)
above, the Loan Parties shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Loan Parties shall indemnify the
Administrative Agent, the Swing Line Lender, each Lender and each L/C Issuer,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by the Administrative Agent, the Swing Line Lender, such Lender or such
L/C Issuer, as the case may be, or required to be withheld or deducted from a
payment to such recipient and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto (excluding any such penalties,
interest or expenses reasonably attributable to the gross negligence or willful
misconduct of the Administrative Agent, the Swing Line Lender, such Lender or
such L/C Issuer as finally determined by a court of competent jurisdiction),
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by the Swing
Line Lender, a Lender or an L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of the
Swing Line Lender, a Lender or an L/C Issuer, shall be conclusive absent
manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law

 

50



--------------------------------------------------------------------------------

or reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, the Swing Line Lender, the Administrative
Agent or any L/C Issuer, if requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such
Lender, the Swing Line Lender, the Administrative Agent or such L/C Issuer is
subject to backup withholding or information reporting requirements. Each
Lender, the Swing Line Lender, the Administrative Agent or any L/C Issuer shall
promptly notify the Borrower at any time it determines that it is no longer in a
position to provide any previously delivered certificate or form.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, the Administrative Agent,
each L/C Issuer, each Lender and each Swing Line Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such person becomes
a party under this Agreement or any other Loan Document (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent), in
each case only if such person is legally entitled to do so, whichever of the
following is applicable:

(i) properly completed and duly executed copies of Internal Revenue Service Form
W-8BEN or Form W-8BEN-E (or any subsequent versions thereof or successors
thereto) claiming eligibility for benefits of an income tax treaty to which the
United States is a party,

(ii) properly completed and duly executed copies of Internal Revenue Service
Form W-8ECI (or any subsequent versions thereof or successors thereto) claiming
an exemption for effectively connected income,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E (or
any subsequent versions thereof or successors thereto),

(iv) properly completed and duly executed copies of Internal Revenue Service
Form W-9 (or any subsequent versions thereof or successors thereto),

(v) properly completed and duly executed copies of Internal Revenue Service Form
W-8IMY, accompanied by Internal Revenue Service Form W-8ECI, Form W-8BEN or Form
W-8BEN-E, a certificate described under clause (iii) above, Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if such person is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a certificate described in clause (iii) above on
behalf of each such direct and indirect partner, or

(vi) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax properly

 

51



--------------------------------------------------------------------------------

completed and duly executed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.

(f) FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 3.01(f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(g) Treatment of Certain Refunds. If the Administrative Agent, the Swing Line
Lender, any Lender or any L/C Issuer determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 3.01 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out of pocket expenses
(including Taxes) of the Administrative Agent, the Swing Line Lender, such
Lender or such L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, the Swing Line Lender, such Lender or such L/C Issuer, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, the Swing Line Lender, such Lender or such L/C Issuer in the event the
Administrative Agent, the Swing Line Lender, such Lender or such L/C Issuer is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph, in no event will the Administrative
Agent, the Swing Line Lender, such Lender or such L/C Issuer be required to pay
any amount pursuant to this paragraph the payment of which would place the
Administrative Agent, the Swing Line Lender, such Lender or such L/C Issuer, as
the case may be, in a less favorable net after-Tax position than the party would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require the
Administrative Agent, the Swing Line Lender, any Lender or such L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

Each party’s obligations under this Section 3.01 shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of a Lender, the termination of the Aggregate Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

3.02 Illegality.

If any Lender determines that as a result of any Change in Law it becomes
unlawful, or any Governmental Authority asserts that it is unlawful, for any
Lender or its applicable Lending Office to

 

52



--------------------------------------------------------------------------------

make, maintain or fund Eurodollar Rate Loans, or to determine or charge interest
rates based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Revolving Loans to Eurodollar Rate Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or (b) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Revolving Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) (ii) subject any Lender or any L/C Issuer to any Taxes with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
Eurodollar Rate Loan made by it, or change the basis of taxation of payments to
such Lender or any L/C Issuer in respect thereof (except for (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, (C) Other Connection Taxes and (D) Other Taxes); or

(iii) (iii) impose on any Lender or any L/C Issuer or any other condition, cost
or expense (other than Taxes) affecting this Agreement or Eurodollar Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, by an amount which such Lender deems to be material in its sole
discretion, of making or maintaining any Eurodollar Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or

 

53



--------------------------------------------------------------------------------

such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered. If any Lender
becomes entitled to claim any additional amounts pursuant to this subsection, it
shall promptly notify the Borrower, through the Administrative Agent, of the
event by reason of which it has become so entitled. If the Borrower so notifies
the Administrative Agent within five Business Days after any Lender notifies the
Borrower of any increased cost pursuant to the foregoing provisions of this
Section, the Borrower may convert all Eurodollar Rate Loans of such Lender then
outstanding into Base Rate Loans in accordance with the terms hereof.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Loans held by, such Lender, or the
Letters of Credit issued by such L/C Issuer, to a level below that which such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such L/C Issuer’s policies and the policies of such Lender’s or such
L/C Issuer’s holding company with respect to capital adequacy), by an amount
deemed by such Lender be material in its sole discretion, then from time to time
the Borrower will pay to such Lender or such L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section, showing the calculation thereof, in
reasonable detail, and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 120 days prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
120-day period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which

 

54



--------------------------------------------------------------------------------

determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least ten (10) days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

 

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Loan
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss or expense (but excluding loss of margin) arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained. Such indemnification under this Section 3.05 may include an amount
equal to the excess, if any, of (i) the amount of interest which would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (but excluding loss of margin) over
(ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. Each Lender claiming any payment pursuant to this Section 3.05 shall do
so by giving notice thereof to the Borrower and the Administrative Agent
(showing calculation of the amount claimed in reasonable detail) within 60
Business Days after a failure to borrow, convert or continue Eurodollar Rate
Loans, or to prepay, after notice or after a prepayment of Eurodollar Rate Loans
on a day which is not the last day of an Interest Period therefor.

 

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

55



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Sections
3.01, or if any lender gives a notice pursuant to Section 3.02, the Borrower may
replace such Lender in accordance with Section 11.13.

 

3.07 Survival.

All of the Borrower’s obligations under Sections 3.01, 3.02 and 3.05 shall
survive termination of the Aggregate Revolving Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

GUARANTY

 

4.01 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract or a Treasury
Management Agreement, and the Administrative Agent as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.

 

4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations have been Fully Satisfied. Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

56



--------------------------------------------------------------------------------

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract or any Treasury Management Agreement between the
Borrower or any of its Subsidiaries and any Lender, or any Affiliate of a
Lender, or any other agreement or instrument referred to in the Loan Documents
or such Swap Contracts shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Swap Contract or any Treasury
Management Agreement between the Borrower or any of its Subsidiaries and any
Lender, or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Loan Documents or such Swap Contracts or such Treasury
Management Agreements shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Treasury Management Agreement
between the Borrower or any of its Subsidiaries and any Lender, or any Affiliate
of a Lender, or any other agreement or instrument referred to in the Loan
Documents or such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.

 

4.03 Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

57



--------------------------------------------------------------------------------

4.04 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.02) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01.

 

4.06 Rights of Contribution.

The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law. Such contribution rights
shall be subordinate and subject in right of payment to the Obligations until
such time as the Obligations have been Fully Satisfied, and none of the
Guarantors shall exercise any such contribution rights until the Obligations
have been Fully Satisfied.

 

4.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01 Conditions of Initial Credit Extension.

The obligation of any L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a) Receipt by the Administrative Agent of the following:

(i) executed counterparts of this Agreement and the other Loan Documents, each
properly executed by a Responsible Officer of the signing Loan Party and, in the
case of this Agreement, by each Lender;

(ii) copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative

 

58



--------------------------------------------------------------------------------

Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Borrower and each Loan Party is validly existing, in good standing
and qualified to engage in business in its jurisdiction of organization or
formation;

(v) favorable opinions of Simpson Thacher & Bartlett LLP, special counsel to the
Loan Parties and Ann D. Davidson, Senior Vice President, General Counsel and
Corporate Secretary of the Borrower and Holdings, each addressed to the
Administrative Agent and each Lender;

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that there has been no event or condition since December 31, 2015 that has
had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect and (B) the current Debt Ratings; and

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 5.02(a) and (b) have been satisfied;

(b) Any fees required to be paid pursuant to Section 2.09 on or before the
Closing Date shall have been paid to the extent invoiced at least one Business
Day prior to the Closing Date.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced at least one Business Day prior to the Closing Date.

(d) The Borrower shall have paid all principal, interest, letter of credit fees
and breakage costs outstanding on the Closing Date to any lender under the
Existing Credit Agreement who, as of the effectiveness of this Agreement shall
no longer be a lender, for which invoices have been received.

(e) All material governmental and third party approvals necessary in connection
with the financing contemplated hereby shall have been obtained and be in full
force and effect.

(f) To the extent requested by the Administrative Agent or the Lenders at least
ten (10) Business Days prior to the Closing Date, receipt by the Administrative
Agent and the Lenders of all documentation and other information required by
regulatory authorities under “know your customer” and anti-money laundering
rules and regulations.

 

5.02 Conditions to all Credit Extensions.

The obligation of each Lender and each L/C Issuer to honor any Request for
Credit Extension (other than a Revolving Loan Notice requesting only a
conversion of Revolving Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects

 

59



--------------------------------------------------------------------------------

on and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided that to the extent the proceeds of a Credit Extension are used to
repay commercial paper of the Borrower, the representations and warranties
contained in Section 6.05(b) and Section 6.06 shall be excluded from the
condition contained in this Section 5.02(a) with respect to such Credit
Extension, to the extent of such proceeds.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
(with respect to Holdings, only until such time as Holdings is merged with and
into the Borrower) that:

 

6.01 Corporate Existence; Compliance with Law.

(a) Each of Holdings and the Borrower is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and
(b) each other Loan Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, except to the
extent that the failure to comply with this Section 6.01(b) would not cause the
Borrower and its Subsidiaries to be in violation of Section 7.08(c). Each of
Holdings, the Borrower and the other Loan Parties (i) has the corporate power
and authority, and the legal right, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged, (ii) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (iii) is in compliance with all Laws except in each case referred to in
clause (i), (ii) or (iii), to the extent that the failure to do so could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.02 Corporate Power; Authorization; Enforceable Obligations.

Each of Holdings, the Borrower and its Subsidiaries has the corporate power and
authority, and the legal right, to make, deliver and perform the Loan Documents
to which it is a party and, in the case of the Borrower, to borrow hereunder and
has taken all necessary corporate action to authorize the borrowings on the
terms and conditions of this Agreement and to authorize the execution, delivery
and performance of such Loan Documents. No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the borrowings hereunder or with
the execution, delivery, performance, validity or enforceability of the Loan
Documents to which the Borrower and each other Loan Party is a party, except in
each case for those consents or authorizations which have been obtained on or
prior to the Closing Date. This Agreement has

 

60



--------------------------------------------------------------------------------

been, and each other Loan Document will be, duly executed and delivered on
behalf of the Borrower and each other Loan Party. This Agreement constitutes,
and each other Loan Document to which it is a party when executed and delivered
will constitute, a legal, valid and binding obligation of each Loan Party
thereto enforceable against each such Loan Party, as the case may be, in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

6.03 No Legal Bar.

Except as could not reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect, the execution, delivery and performance of each
Loan Document, the borrowing and use of the proceeds of the Loans and the
consummation of the transactions contemplated by the Loan Documents: (a) will
not violate any Law or any Contractual Obligation applicable to or binding upon
Holdings, the Borrower or any Subsidiary of the Borrower or any of their
respective properties or assets, (b) will not violate any provision of any
Organization Document of Holdings, the Borrower or any Subsidiary of the
Borrower and (c) will not result in the creation or imposition of any Lien on
any of its properties or assets pursuant to any Law applicable to it or any of
its Contractual Obligations.

 

6.04 Purpose of Loans.

The proceeds of the Loans shall be used by the Borrower (i) to pay fees and
expenses related to the preparation and negotiation of this Agreement and the
other Loan Documents, (ii) for working capital, capital expenditures and other
lawful corporate purposes, including, without limitation, the making of
Investments permitted under Section 8.02 and (iii) to support the issuance of
letters of credit for lawful corporate purposes.

 

6.05 Financial Condition; No Change.

(a) The audited consolidated balance sheets at December 31, 2015 and the related
statements of income and cash flows of Holdings and its Subsidiaries for the
fiscal year then ended, certified by PricewaterhouseCoopers L.L.P. have been
delivered to the Administrative Agent and the Lenders and have been prepared in
accordance with GAAP consistently applied throughout the periods covered (except
as disclosed therein and except, with respect to unaudited financial statements,
for the absence of footnotes and normal year-end audit adjustments) and present
fairly in all material respects the financial position of the Persons covered
thereby as at the dates thereof and the results of their operations and cash
flows for the periods then ended.

(b) Since December 31, 2015, there has been no development, event or
circumstance which has had or could reasonably be expected to have a Material
Adverse Effect.

 

6.06 No Material Litigation.

Except as set forth on Schedule 6.06, no litigation by, investigation by, or
proceeding of or before any arbitrator or any Governmental Authority is pending
or, to the knowledge of the Borrower, overtly threatened by or against Holdings,
the Borrower or any of its Subsidiaries or against any of its or their
respective properties or revenues with respect to any Loan Document or any of
the transactions contemplated hereby or thereby or which could reasonably be
expected to have a Material Adverse Effect. For the avoidance of doubt, if any
litigation, investigation or proceeding identified on Schedule 6.06 shall result
in a Material Adverse Effect, the Loan Parties hereby agree that the Lenders
shall be under no obligation to make any Loan and the L/C Issuers shall be under
no obligation to issue or extend any Letter of Credit hereunder.

 

61



--------------------------------------------------------------------------------

6.07 No Default.

Neither Holdings, the Borrower nor any of its Subsidiaries is in default under
or with respect to any of its Contractual Obligations in any respect which could
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.

 

6.08 Ownership of Property; Liens.

Each of Holdings, the Borrower and its Subsidiaries (a) has good record and
insurable title in fee simple to, or a valid leasehold interest in, all its real
property and (b) has good title to, or a valid leasehold interest in, all its
other property, except for such defects in title or interest as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

6.09 Intellectual Property.

Each of Holdings, the Borrower and each of its Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, technology, know how and
processes necessary for the conduct of its business as currently conducted
except for those the failure to own or license which could not reasonably be
expected to have a Material Adverse Effect (the “Intellectual Property”). To the
best of the Borrower’s knowledge, no claim has been asserted and is pending by
any Person challenging or questioning the use of any such Intellectual Property
or the validity or effectiveness of any such Intellectual Property, nor does the
Borrower know of any valid basis for any such claim which in either case could
reasonably be expected to have a Material Adverse Effect. The use of such
Intellectual Property by Holdings, the Borrower and its Subsidiaries does not
infringe on the rights of any Person, except for such claims and infringements
that, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.

 

6.10 Environmental Matters.

Except insofar as any exception to any of the following, or any aggregation of
such exceptions, is not reasonably likely to result in a Material Adverse
Effect:

(a) The facilities and properties owned, leased or operated by Holdings, the
Borrower or any of its Subsidiaries (the “Properties”) do not contain, and have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations which (i) constitute or constituted a violation of, or (ii) could
reasonably be expected to give rise to liability under, any applicable
Environmental Law.

(b) None of Holdings, the Borrower nor any of its Subsidiaries has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the Business, nor
does the Borrower have knowledge or reason to believe that any such notice will
be received or is being threatened.

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any applicable
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could reasonably be expected to give rise
to liability under, any applicable Environmental Law.

 

62



--------------------------------------------------------------------------------

(d) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which Holdings, the Borrower or any Subsidiary is or, to the knowledge of the
Borrower, will be named as a party or with respect to the Properties or the
business operated by Holdings, the Borrower or any of its Subsidiaries (the
“Business”), nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business.

(e) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of Holdings, the Borrower or any Subsidiary in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could reasonably give rise to liability under any applicable
Environmental Laws.

(f) The Properties and all operations at the Properties are in compliance, and
have in the last 3 years been in compliance, in all material respects with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any applicable Environmental Law with respect to
the Properties or the Business which could interfere with the continued
operation of the Properties or the Business.

(g) Holdings, the Borrower and its Subsidiaries hold and are in compliance with
all Environmental Permits necessary for their operations.

 

6.11 Taxes.

Each of Holdings, the Borrower and its Subsidiaries has filed or caused to be
filed all material tax returns which, to the knowledge of the Borrower, are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any material assessments made against it or any of its property
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of Holdings, the Borrower
or its Subsidiaries, as the case may be); no material tax Lien has been filed,
and, to the knowledge of the Borrower, no claim is being asserted with respect
to any material tax, fee or other charge.

 

6.12 ERISA.

(a) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) no Reportable Event has
occurred with respect to any Single Employer Plan; (ii) all contributions
required to be made with respect to a Plan have been timely made; (iii) none of
Holdings, the Borrower nor any ERISA Affiliate has incurred any material
liability to or on account of a Plan that remains unsatisfied pursuant to
Section 409, 502(i), 502(1), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 401(a)(29), 4971, 4975 or 4980 of the Code or reasonably
expects to incur any liability (including any indirect, contingent or secondary
liability) under any of the foregoing Sections with respect to any Plan; (iv) no
termination of, or institution of proceedings to terminate or appoint a trustee
to administer, a Single Employer Plan has occurred; (v) each Plan has complied
with the applicable provisions of ERISA and the Code (except that with respect
to any Multiemployer Plan, such representation is deemed made only to the
knowledge of the Borrower) and (vi) no violation of the minimum funding
standards under Sections 412 or 430 of the Code or Sections 302

 

63



--------------------------------------------------------------------------------

or 303 of ERISA, extension of any amortization period (within the meaning of
Section 412 of the Code) or Lien in favor of the PBGC or a Single Employer Plan
has arisen or has occurred during the five year period prior to the date on
which this representation is made or deemed made with respect to any Single
Employer Plan.

(b) Neither Holdings, the Borrower nor any ERISA Affiliate has had a complete or
partial withdrawal from any Multiemployer Plan for which there is any
outstanding material liability, and neither Holdings, the Borrower nor any ERISA
Affiliate would become subject to any liability under ERISA if Holdings, the
Borrower or any such ERISA Affiliate were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made in an amount which would be
reasonably likely to have a Material Adverse Effect. To the knowledge of the
Borrower, no Multiemployer Plan is in “endangered” or “critical” status (within
the meaning of Section 305 of ERISA or Section 432 of the Code) or is Insolvent
except to the extent that any such event could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.13 Subsidiaries.

The Domestic Subsidiaries of the Borrower and their respective jurisdictions of
incorporation on the Closing Date shall be as set forth on Schedule 6.13. The
exact legal name of each Loan Party is as set forth on the signature pages
hereto.

 

6.14 Federal Regulations; Investment Company Act; Other Regulations.

(a) No part of the proceeds of any Loans will be used for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U of the Board of Governors of the Federal Reserve
System as now and from time to time hereafter in effect.

(b) None of Holdings, the Borrower or any of its Subsidiaries is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended. None of Holdings, the
Borrower or any of its Subsidiaries is subject to regulation under any Federal
or State statute or regulation (other than Regulation X of the Board of
Governors of the Federal Reserve System) which limits its ability to incur the
types of Indebtedness comprising the Obligations.

 

6.15 Accuracy and Completeness of Information.

Neither (a) the Confidential Executive Summary nor (b) any other information,
report, financial statement, exhibit or schedule furnished in writing by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or included herein or delivered pursuant
hereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not materially misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, the Borrower represents only that it acted
in good faith and utilized assumptions believed by it to be reasonable in the
preparation of such information, report, financial statement, exhibit or
schedule.

 

64



--------------------------------------------------------------------------------

6.16 Labor Matters.

There are no strikes pending or, to the Borrower’s knowledge, overtly threatened
against Holdings, the Borrower or any of its Subsidiaries which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. The hours worked and payments made to employees of Holdings, the
Borrower and each of its Subsidiaries (and their predecessors) have not been in
violation of the Fair Labor Standards Act or any other applicable Law, except to
the extent such violations could not, or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

 

6.17 Sanctions; Export Controls; Anti-Corruption Laws.

(a) None of Holdings, the Borrower or any of its Subsidiaries, nor, to the
knowledge of the Borrower, any director, officer or employee thereof, is an
individual or entity that is or is controlled by an individual or entity that is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets, the Investment Ban List, or any similar list enforced by the
United States federal government (including, without limitation, OFAC), the
European Union or Her Majesty’s Treasury or (iii) located, organized or resident
in a Designated Jurisdiction.

(b) (i) None of Holdings, the Borrower or any Subsidiary thereof is in violation
of (A) any applicable Sanctions, (B) the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, or other similar anti-corruption
legislation in other jurisdictions applicable to Holdings, the Borrower or any
Subsidiary from time to time, or (C) any applicable export controls laws or
regulations, including those administered by the U.S. Department of Commerce and
the U.S. Department of State (collectively, “Export Controls Laws”), in the case
of (A), (B) or (C), the effect of which is or would reasonably be expected to be
material to Holdings, the Borrower and its Subsidiaries taken as a whole; and
(ii) the Borrower has instituted and maintained policies and procedures
reasonably designed to promote and achieve compliance with such laws.

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 7.01, 7.02, and 7.03) cause each Subsidiary
to:

 

7.01 Financial Statements.

The Borrower will deliver to the Administrative Agent, whether or not the
Borrower or Holdings has a class of securities registered under the Exchange
Act, (i) within 90 days after the end of each fiscal year of the Borrower, the
annual reports and (ii) within 45 days after the end of each fiscal quarter of
the Borrower, quarterly reports (except with respect to the fourth quarter of
each fiscal year) that the Borrower or Holdings would be required to file if the
Borrower or Holdings were subject to section 13(a) or 15(d) of the Exchange Act;
provided, that any reports required to be delivered pursuant to this Section
7.01 which are made available on EDGAR or any successor system of the SEC shall
be deemed delivered when so made available.

All such financial reports shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by the accountants or officer auditing or preparing
such financial reports, as the case may be, and disclosed therein) and, in the
case of quarterly reports, subject to year-end audit adjustments and footnote
disclosures.

 

65



--------------------------------------------------------------------------------

7.02 Certificates; Other Information.

Deliver to the Administrative Agent (who will make available to the Lenders), in
form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:

(a) within five days after the date on which Borrower delivers the annual
financial statements required by Section 7.01, a certificate of its independent
certified public accountants certifying such financial statements without
material qualification;

(b) within five days after the delivery of the financial statements required by
Section 7.01, a certificate signed by a Responsible Officer of the Borrower
(i) stating that, to the best of such Responsible Officer’s knowledge, during
such period (A) no Subsidiary has been formed or acquired (or, if any such
Subsidiary has been formed or acquired, the Borrower has complied with the
requirements of Section 7.08 with respect thereto) and (B) such Responsible
Officer has obtained no knowledge of any Default or Event of Default except as
specified in such certificate and (ii) setting forth, in the form of the
Compliance Certificate, the computation of the financial covenants in Section
8.08 as of the last day of the fiscal quarter most recently ended;

(c) promptly, after their becoming available, copies of all proxy statements and
all registration statements filed by the Borrower or Holdings under the
Securities Act of 1933, as amended (other than registration statements on Form
S-8 or any registration statement filed in connection with a dividend
reinvestment plan), and regular and periodic reports, if any, which the Borrower
or Holdings shall have filed with the SEC (or any governmental agency or
agencies substituted therefore) under Section 13 or Section 15(d) of the
Securities and Exchange Act of 1934, as amended, or with any national securities
exchange (other than those which have already been delivered pursuant to Section
7.01 or on Form 11-K or any successor form); provided, that documents required
to be delivered under this clause (c) which are made available on the internet
via the EDGAR, or any successor, system of the SEC shall be deemed delivered
when made so available; and

(d) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

The Lenders agree that the documents required to be delivered by the Borrower to
the Administrative Agent pursuant to Section 7.01 may be delivered by the
Administrative Agent to the Lenders electronically and shall be deemed to have
been delivered by the Administrative Agent to the Lenders on the date on which
such documents are posted by the Administrative Agent on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third party website or whether sponsored by the
Administrative Agent).

 

7.03 Notices.

(a) Promptly upon any Responsible Officer of the Borrower obtaining knowledge of
any of the following, furnish to the Administrative Agent written notice of the
following:

(i) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(ii) the filing or commencement of any action, investigation, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority, against Holdings or any of its Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect; and

(iii) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

66



--------------------------------------------------------------------------------

(b) Notify the Administrative Agent of any material change in accounting
policies or financial reporting practices by Holdings, the Borrower or any
Subsidiary concurrently with the delivery of the financial statements required
hereunder first affected by such change.

The Administrative Agent agrees that it will promptly send to the Lenders any
written notice received by the Administrative Agent pursuant to Section 7.03(a)
or (b).

 

7.04 Payment of Taxes and Material Obligations.

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its (a) material taxes, fees, assessments,
and other governmental charges and (b) other obligations of whatever nature,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Borrower or its
Subsidiaries, as the case may be, except in the case of clause (b), to the
extent any failure to pay, discharge or otherwise satisfy could not reasonably
be expected to have a Material Adverse Effect.

 

7.05 Conduct of Business; Maintenance of Existence and Property; Compliance with
Law.

Except as not prohibited by Sections 8.04 and 8.05, (a) continue to engage in
business of the same general type as now conducted by it and/or any Similar
Business; (b) with respect to Holdings and the Borrower (and with respect to the
other Loan Parties, to the extent necessary to stay in compliance with Section
7.08(c)), preserve, renew and keep in full force and effect its corporate
existence; (c) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business except
if (i) in the reasonable business judgment of the Borrower or such Subsidiary,
as the case may be, it is in its best economic interest not to preserve and
maintain such rights, privileges or franchises, and (ii) such failure to
preserve and maintain such privileges, rights or franchises could not reasonably
be expected to have a Material Adverse Effect; (d) keep all property useful and
necessary in its business in good working order and condition (ordinary wear and
tear and damage by fire and/or other casualty or taking by condemnation
excepted) except to the extent that the failure to do so could not, in the
aggregate, be reasonably expected to have a Material Adverse Effect; and
(e) comply with all Contractual Obligations and applicable Laws except to the
extent that the failure to comply therewith could not, in the aggregate, be
reasonably expected to have a Material Adverse Effect.

 

7.06 Maintenance of Insurance.

The Borrower will maintain for itself and its Subsidiaries, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies of similar stature engaged
in the same or similar businesses operating in the same or similar locations.

 

7.07 Inspection of Property; Books and Records.

Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and with all applicable Law in all material respects
shall be made of all dealings and

 

67



--------------------------------------------------------------------------------

transactions in relation to its business and activities; and permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records (except to the
extent any such access is restricted by a Law) (and shall cause Holdings to
permit representatives of any Lender to visit and inspect any of its properties
and examine and make abstracts from any of its books and records (except to the
extent any such access is restricted by a Law)) at any reasonable time on a
Business Day and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of Holdings,
the Borrower and its Subsidiaries with officers and employees of Holdings, the
Borrower and its Subsidiaries and with its independent certified public
accountants; provided that the Administrative Agent or such Lender shall notify
the Borrower prior to any contact with such accountants and give the Borrower
the opportunity to participate in such discussions; provided, further, that the
Borrower shall notify the Administrative Agent of any such visits, inspections
or discussions prior to each occurrence thereof.

 

7.08 Guarantees.

(a) At all times prior to the Guaranty Release Date, with respect to any Person
that, subsequent to the Closing Date, becomes a direct or indirect Wholly Owned
Subsidiary that is a Domestic Subsidiary of the Borrower (other than an
Immaterial Subsidiary) promptly (and in any event within thirty (30) days after
such Person becomes a Subsidiary): (i) cause such new Subsidiary to become a
Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement and (ii) if reasonably requested by the Administrative Agent or the
Required Lenders, deliver to the Administrative Agent legal opinions relating to
the matters described in clause (i) immediately preceding, which opinions shall
be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(b) As described in the foregoing provisions of this Section 7.08, no Immaterial
Subsidiary, Foreign Subsidiary or Non-Wholly Owned Subsidiary (except as
provided in Section 7.08(c) or (d) below) of the Borrower or its Subsidiaries
shall be required to become a Guarantor hereunder; provided, that if any such
Subsidiary thereafter becomes a direct or indirect Wholly Owned Subsidiary that
is a Domestic Subsidiary of the Borrower (and is not at the time an Immaterial
Subsidiary) prior to the Guaranty Release Date then each such Subsidiary shall
become a Guarantor under this Agreement. In the event that any Immaterial
Subsidiary is or becomes a Guarantor hereunder, the Borrower may, at any time in
its discretion, by notice to the Administrative Agent, require the
Administrative Agent to release such Immaterial Subsidiary from the Guaranty,
provided that (i) such Immaterial Subsidiary is not a guarantor of any other
Indebtedness of the Borrower and (ii) after giving effect to such release, the
Borrower would be in compliance with Section 7.08(c).

(c) Notwithstanding anything to the contrary contained in this Agreement, prior
to the Guaranty Release Date, the aggregate amount of the Non-Guarantor
Operating Assets shall at no time be greater than 25% of the Total Assets.

(d) Notwithstanding anything to the contrary contained in this Agreement, if at
any time any Subsidiary that is not required to be a Guarantor hereunder
provides a guarantee of the Borrower’s obligations in respect of any other
Indebtedness, then promptly (and in any event within 30 days thereof), the
Borrower shall cause such Subsidiary to (i) become a Guarantor hereunder by
executing and delivering to the Administrative Agent a Joinder Agreement and
(ii) if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described in clause
(i) immediately preceding, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent.

 

68



--------------------------------------------------------------------------------

7.09 Government Contracts.

The Borrower and its Subsidiaries shall apply for and maintain all material
facility security clearances and personnel security clearances required of the
Borrower under all applicable Laws to perform and deliver under any and all
government contracts and as otherwise may be necessary to continue to perform
the business of the Borrower and its Subsidiaries, except where failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

7.10 Anti-Corruption Laws, Export Controls and Sanctions.

The Borrower and its Subsidiaries shall maintain policies and procedures
reasonably designed to promote and achieve compliance with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions, all applicable Sanctions,
and all applicable Export Controls Laws.

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Holdings shall comply with Sections 8.10 and 8.11 and,
with respect to Sections 8.01 through 8.09, the Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly:

 

8.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens created by this Agreement;

(b) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings;

(d) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self insurance arrangements;

(e) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(f) easements, rights of way, zoning restrictions, other restrictions and other
similar encumbrances previously or hereafter incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and which do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or such Subsidiary;

 

69



--------------------------------------------------------------------------------

(g) Liens on property or assets of the Borrower or any of its Subsidiaries
existing on the Closing Date except for any such Lien securing Indebtedness in
excess of $5,000,000 that is not set forth on Schedule 8.01, provided that all
Liens permitted by this paragraph (g) shall secure only those obligations which
they secure on the Closing Date (assuming that any unfunded commitments in
respect thereof have been fully funded);

(h) Liens upon any property acquired, constructed or improved by the Borrower or
any Subsidiary which are created or incurred within 180 days of such
acquisition, construction or improvement to secure or provide for the payment of
the purchase price of such property or the cost of such construction or
improvement, including carrying costs (but no other amounts) and including Liens
on any such property securing Capital Lease Obligations, provided that any such
Lien shall not apply to any other property of the Borrower or any Subsidiary
(other than after acquired title in or on such property and proceeds of the
existing collateral in accordance with the instrument creating such Lien);

(i) Liens on the property or assets of a Person which becomes a Subsidiary after
the Closing Date, provided that (i) such Liens existed at the time such Person
became a Subsidiary and were not created in anticipation thereof, (ii) any such
Lien is not expanded to cover any property or assets of such Person after the
time such Person becomes a Subsidiary (other than after acquired title in or on
such property and proceeds of the existing collateral in accordance with the
instrument creating such Lien), and (iii) the amount of the obligations secured
thereby is not increased (assuming that any unfunded commitments in respect
thereof have been fully funded);

(j) Liens on property and assets securing obligations assumed by the Borrower or
a Subsidiary in connection with an Acquisition of such property or assets,
provided that (i) such Liens existed at the time of such Acquisition and were
not created in anticipation thereof, (ii) any such Lien is not expanded to cover
any other property or assets (other than after acquired title in or on the
property or assets acquired and proceeds of the existing collateral in
accordance with the instrument creating such Lien) and (iii) the amount of
obligations secured thereby is not increased (assuming that any unfunded
commitments in respect thereof have been fully funded);

(k) Liens on the property of the Borrower or any of its Subsidiaries in favor of
landlords securing licenses, subleases or leases entered into in the ordinary
course of business;

(l) licenses, leases or subleases not prohibited hereunder granted to other
Persons not interfering in any material respect in the business of the Borrower
or any of its Subsidiaries;

(m) so long as no Default or Event of Default shall have occurred and be
continuing under clause Section 9.01(h), attachment or judgment Liens;

(n) Liens arising from precautionary Uniform Commercial Code financing statement
filings with respect to operating leases or consignment arrangements entered
into by the Borrower, or any of its subsidiaries in the ordinary course of
business;

(o) Liens in favor of a banking institution arising by operation of law
encumbering deposits (including the right of set off) held by such banking
institutions incurred in the ordinary course of business and which are within
the general parameters customary in the banking industry;

(p) Liens securing obligations in respect of trade letters of credit covering
the goods (or the documents of title in respect of such goods) financed by such
trade letters of credit and the proceeds and products thereof;

 

70



--------------------------------------------------------------------------------

(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(r) Liens referred to in paragraphs (a) through (q) of this Section 8.01 with
respect to extensions, renewals and replacements of obligations secured thereby,
provided that any such extension, renewal or replacement Lien shall be limited
to the property or assets covered by the Lien extended, renewed or replaced
(other than after acquired title in or on such property or assets and proceeds
of the existing collateral in accordance with the instrument creating such Lien)
and that the obligations secured by any such extension, renewal or replacement
Lien shall be in an amount not greater than the amount of the obligations
secured by the Lien extended, renewed or replaced (assuming that any unfunded
commitments in respect of such extended, renewed or replaced obligations have
been fully funded);

(s) Liens arising in connection with any Permitted Receivables Program (to the
extent the sale by the Borrower or the applicable Subsidiary of its accounts
receivable is deemed to give rise to a Lien in favor of the purchaser thereof in
such accounts receivable or the proceeds thereof);

(t) Liens securing Synthetic Lease Obligations incurred to finance the
acquisition, construction or improvement of any fixed or capital assets acquired
by the Borrower or any Subsidiary after the Closing Date;

(u) Liens on Equity Interests of a Person being acquired by the Borrower or any
Subsidiary as security for such purchaser’s deferred payment obligations with
respect thereto;

(v) Liens (not otherwise permitted hereunder) which secure obligations in an
aggregate amount at any time outstanding (when aggregated with, at all times
following the Guaranty Release Date but without duplication, the aggregate
principal amount of all Indebtedness of the Subsidiaries of the Borrower
permitted by Section 8.03(h)) not to exceed 5% of Consolidated Total Assets; and

(w) Liens on Equity Interests of any Subsidiary (not otherwise permitted
hereunder) which secure other Indebtedness of Holdings, the Borrower or any of
its Subsidiaries not prohibited hereunder; provided that the Administrative
Agent, for the benefit of the holders of the Obligations, shall have an equal
and ratable Lien on such Equity Interests pursuant to documentation (including
intercreditor provisions) reasonably satisfactory to the Administrative Agent.

 

8.02 Investments.

Make any Investments, except Investments (including minority Investments and
Acquisitions) in any Person; provided that (i) (both before and after giving
effect to any such Investment), there shall exist no Default or Event of
Default, (ii) if any such Investment is an Acquisition, such Acquisition shall
be either (x) of assets or Equity Interests of a Person engaged in a Similar
Business or (y) of assets or Equity Interests of a Person not engaged in a
Similar Business, so long as the aggregate amount of such assets or Equity
Interests acquired pursuant to this clause (y) shall not exceed 10% of the
Consolidated Total Assets of Holdings and its Subsidiaries at the time such
Acquisition is made, (iii) if such Investment is a minority Investment, the
aggregate amount of all minority Investments in assets or Equity Interests of
any Person not engaged in a Similar Business made pursuant to this Section 8.02,
shall not exceed 10% of the Consolidated Total Assets of Holdings and its
Subsidiaries at the time such minority Investment is made, (iv) after giving
effect to any Investment referred to above on a Pro Forma Basis, the Borrower
shall be in compliance with Section 8.08(a) and (b) and (v) after giving effect
to any Acquisition (subject to the grace period provided for in Section
7.08(a)), the Borrower shall be in compliance with Section 7.08(c).

 

71



--------------------------------------------------------------------------------

8.03 Subsidiary Indebtedness.

After the Guaranty Release Date, permit any Subsidiary to create, incur, assume
or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness issued to the Borrower or any other Subsidiary;

(c) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets (including Capital
Lease Obligations), and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that such Indebtedness is incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement;

(d) Indebtedness of any Subsidiary incurred in connection with the issuance of
any surety bonds, letters of credit or other similar bonds in the ordinary
course of business;

(e) Indebtedness of the Subsidiaries arising in connection with the Permitted
Receivables Programs;

(f) Synthetic Lease Obligations of any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets acquired
by such Subsidiary subsequent to the Closing Date;

(g) any Guarantee provided by any Subsidiary to support Indebtedness of
Holdings, the Borrower or any other Subsidiary; provided that any such
Subsidiary shall also be a Guarantor hereunder (whether or not the Guaranty
Release Date has occurred); and

(h) Indebtedness, other than pursuant to the foregoing provisions of this
Section 8.03, in an aggregate amount at any one time outstanding, together with
(but without duplication of) the aggregate amount of obligations secured by
Liens permitted by Section 8.01(v), not to exceed 5% of Consolidated Total
Assets.

 

8.04 Fundamental Changes.

With respect solely to the Borrower, (i) merge, consolidate, liquidate,
amalgamate, wind up or dissolve with or into another Person, or (ii) convey,
sell, lease, assign, transfer or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
property, business or assets (whether now owned or hereafter acquired) to or in
favor of any Person, except that:

(a) any Person may merge into or consolidate with the Borrower in a transaction
in which the Borrower is the surviving Person if no Event of Default or Default
shall have occurred and be continuing or would occur immediately after giving
effect thereto;

(b) the Borrower may make any conveyance, sale, assignment or disposition of
assets not prohibited by Section 8.05; and

(c) Holdings may merge into or consolidate with the Borrower; provided that
(i) the Borrower shall provide written notice to the Administrative Agent prior
to such merger or consolidation and (ii) to the extent Holdings is the surviving
Person, Holdings shall assume contemporaneously with

 

72



--------------------------------------------------------------------------------

such merger or consolidation all of the obligations of the Borrower under this
Agreement and the other Loan Documents pursuant to documentation reasonably
satisfactory to the Administrative Agent. Following any merger pursuant to this
Section 8.04(c), all references to “Holdings” and to the “Borrower” shall be
read as references to the Person surviving the merger.

 

8.05 Limitation on Sale of Assets.

Convey, sell, lease, assign, transfer or otherwise dispose of any of its
property, business or assets (including, without limitation, receivables and
leasehold interests), whether now owned or hereafter acquired, except:

(a) the sale or other disposition of obsolete, surplus or worn out property in
the ordinary course of business;

(b) the sale, lease, transfer or exchange of inventory in the ordinary course of
business;

(c) transfers resulting from any casualty or condemnation of property or assets;

(d) intercompany sales or transfers of assets made in the ordinary course of
business;

(e) licenses, leases or subleases of tangible property in the ordinary course of
business;

(f) any consignment arrangements or similar arrangements for the sale of assets
in the ordinary course of business;

(g) the sale or discount of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof;

(h) the sale of receivables in connection with any Permitted Receivables
Program;

(i) licensing and cross-licensing arrangements involving technology or other
intellectual property of the Borrower or a Subsidiary in the ordinary course of
business;

(j) sales, transfers or other dispositions of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Subsidiary of the
Borrower;

(k) in addition to those permitted by any other clause of this Section 8.05,
conveyances, sales, leases, assignments, transfers or other dispositions of any
of its property, business or assets provided, that the aggregate value of all
such assets conveyed, sold, leased, assigned, transferred or otherwise disposed
of pursuant to this Section 8.05(k) shall not exceed the Post-Closing Net Asset
Investment Amount; and

(l) the conveyance, sale, assignment or other disposition of assets, in addition
to those permitted by any other clause of this Section 8.05, provided, that the
aggregate value of all such assets conveyed, sold, assigned or otherwise
disposed of pursuant to this Section 8.05(l) during the term of this Agreement
shall not exceed 25% of the Consolidated Total Assets.

 

73



--------------------------------------------------------------------------------

8.06 [Intentionally Omitted].

 

8.07 Transactions with Affiliates.

(a) Enter into any transaction, including, without limitation, any purchase,
sale, lease or exchange of property or the rendering of any service, with any
Affiliate (other than the Borrower or any Subsidiary) unless such transaction is
(i) not otherwise prohibited under this Agreement and (ii) upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary, as the
case may be, than it would obtain in a comparable arm’s length transaction with
a Person which is not an Affiliate.

(b) In addition, notwithstanding the foregoing, the Borrower and its
Subsidiaries shall be entitled to make the following payments and/or to enter
into the following transactions:

(i) the payment of reasonable and customary fees and reimbursement of expenses
payable to directors of the Borrower and Holdings or to any Plan, Plan
administrator or Plan trustee;

(ii) loans and advances to directors, officers and employees to the extent not
prohibited by Section 8.02;

(iii) the arrangements with respect to the procurement of services of directors,
officers, independent contractors, consultants or employees in the ordinary
course of business and the payment of reasonable fees in connection therewith;

(iv) transactions with Holdings not prohibited by this Agreement; and

(v) payments to directors and officers of the Borrower and its Subsidiaries in
respect of the indemnification of such Persons in such respective capacities
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements, as the
case may be, pursuant to the Organization Documents or other corporate action of
the Borrower or its Subsidiaries, respectively, or pursuant to applicable law.

 

8.08 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 3.00 to 1.0

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 3.75 to 1.00;
provided, however, that the foregoing ratio shall be increased to 4.00 to 1.00
as of the end of each of the four fiscal quarters immediately following a
Material Acquisition.

 

8.09 [Intentionally Omitted].

 

8.10 Borrower Equity Interests.

Holdings hereby agrees that it shall not create, incur, assume or suffer to
exist any Lien upon the Equity Interests in the Borrower other than Liens on
Equity Interests in the Borrower which secure Indebtedness of Holdings, the
Borrower or any of its Subsidiaries not prohibited hereunder, provided that the
Administrative Agent, for the benefit of the holders of the Obligations, shall
have an equal and ratable Lien on such Equity Interests pursuant to
documentation (including intercreditor provisions) reasonably satisfactory to
the Administrative Agent.

 

74



--------------------------------------------------------------------------------

8.11 Holdings.

(a) Holdings shall not have outstanding or acquire any Investment in any Person
other than (i) Investments in the Equity Interests of the Borrower and Cash
Equivalents, (ii) Investments in any trust related to issuance of Indebtedness
or Equity Interests and (iii) temporary Investments in other Equity Interests or
property held for distribution to shareholders.

(b) Holdings shall not engage in any business activity or own any assets other
than (i) its ownership and voting of the Equity Interests of the Borrower and
any trust related to any Indebtedness or Equity Interests, (ii) the negotiation,
execution, delivery of, and the performance of its obligations under the Loan
Documents to which it is a party and any instruments, documents or other
agreements related to such Indebtedness or Equity Interests, (iii) cash and Cash
Equivalents, (iv) any other Investments not prohibited by Section 8.11(a), (v) a
guarantee of Indebtedness or other obligations of the Borrower or any of its
Subsidiaries, provided that the guaranty of Holdings hereunder ranks at least
pari passu in priority of payment with the guarantee of such other Indebtedness
or other obligations and (vi) its incurrence of any Indebtedness and its
performance of any obligations in connection therewith.

 

8.12 Sanctions.

The Borrower shall not directly or indirectly use the proceeds of any Loan or
Letter of Credit, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, for the
purpose of funding any activities of or business with any individual or entity,
or in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any individual or entity (including any individual or entity participating in
the transaction, whether as Lender, Arranger, Administrative Agent or otherwise)
of Sanctions.

 

8.13 Anti-Corruption Laws.

The Borrower shall not directly or, to the knowledge of the Borrower, indirectly
use the proceeds of any Loan or Letter of Credit for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, or other similar anti-corruption legislation in other jurisdictions
applicable to the Borrower from time to time.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

 

9.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party shall fail to pay any
principal of any Loan or any L/C Obligation when due in accordance with the
terms thereof or hereof; or the Borrower or any other Loan Party shall fail to
pay any interest on any Loan or on any L/C Obligation, or any other amount
payable hereunder or under any other Loan Document, within five days after any
such interest or other amount becomes due in accordance with the terms thereof
or hereof;

(b) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower or any other Loan Party herein or in any other Loan
Document or which is contained in any certificate, document or financial or
other statement furnished by it at any time under or in connection with this
Agreement or any such other Loan Document shall prove to have been incorrect in
any material respect on or as of the date made or deemed made;

 

75



--------------------------------------------------------------------------------

(c) Specific Covenants. The Borrower or any other Loan Party shall default in
the observance or performance of any agreement contained in Article VIII,
Section 7.03(a) or Section 4.01;

(d) Other Defaults. The Borrower or any other Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this Section), and such default shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent;

(e) Cross-Default. Holdings, the Borrower or any of its Subsidiaries shall
(i) default (x) in any payment of principal of or interest of any Indebtedness
(other than the Loans, the L/C Obligations and any intercompany debt) or Swap
Contract Obligations or (y) in the payment of any Guarantee (excluding any
guaranties of the Obligations), beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness, Swap Contract
Obligation or Guarantee was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness, Swap Contract Obligation or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Guarantee (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or such Guarantee to become payable; provided,
however, that no Default or Event of Default shall exist under this paragraph
unless (i) the aggregate amount of Indebtedness, Swap Contract Obligations
and/or Guarantees in respect of which any default or other event or condition
referred to in this paragraph shall have occurred shall be equal to at least the
Threshold Amount and (ii) such default (if other than a payment default or a
default that has resulted in acceleration of such other Indebtedness) continues
for a period in excess of 10 days;

(f) Insolvency Proceedings, Etc. (i) Holdings, the Borrower or any of its
Subsidiaries (other than any Immaterial Subsidiary) shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Holdings, the Borrower or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against Holdings, the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against Holdings, Borrower or any of its
Subsidiaries (other than any Immaterial Subsidiary) any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) Holdings, the Borrower or any of its Subsidiaries (other
than any Immaterial Subsidiary) shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) Holdings, the Borrower or any
of its Subsidiaries (other than any Immaterial Subsidiary) shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due;

(g) ERISA. (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any violation of the

 

76



--------------------------------------------------------------------------------

minimum funding standards under Section 412 or 430 of the Code or Sections 302
or 303 of ERISA, whether or not waived, shall exist with respect to any Plan or
any Lien in favor of the PBGC or a Plan shall arise on the assets of the
Borrower or any ERISA Affiliate (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, reasonably likely
to result in the termination of such Plan for purposes of Title IV of ERISA,
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA,
(v) the Borrower or any ERISA Affiliate shall, or in the reasonable opinion of
the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency (or “endangered” or “critical” status (within
the meaning of Section 305 of ERISA or Section 432 of the Code) of a
Multiemployer Plan or (vi) any other similar event or condition shall occur or
exist with respect to a Plan that is not in the ordinary course; and in each
case in clauses (i) through (vi) above, such event or condition, together with
all other such events or conditions, if any, could reasonably be expected to
have a Material Adverse Effect;

(h) Judgments. One or more judgments or decrees shall be entered against
Holdings, the Borrower or any of its Subsidiaries involving in the aggregate a
liability (not paid or fully covered by insurance (which coverage has been
acknowledged by the appropriate insurers)) in excess of the Threshold Amount,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof;

(i) Guarantee. The Guarantee of any Loan Party under the Loan Documents shall be
held in any judicial proceeding to be unenforceable or invalid or shall cease
for any reason to be in full force and effect (unless released by the
Administrative Agent at the direction of all of the Lenders or as otherwise
permitted under this Agreement or the other Loan Documents), in each case, such
that the result would be that the Borrower and its Subsidiaries would no longer
be in compliance with Section 7.08(c), or any Loan Party or any Person acting on
behalf of any Loan Party, shall deny or disaffirm its obligations under such
Guarantee; or

(j) Change of Control. There shall have occurred a Change of Control.

Each notice given with respect to the occurrence of any Default or Event of
Default shall be accompanied by a statement of a Responsible Officer setting
forth details of the occurrence referred to therein and stating what action the
Borrower proposes to take with respect thereto.

 

9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents and applicable law;

 

77



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and each L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and each L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, the Unreimbursed Amounts
and other Obligations, ratably among the Lenders and the L/C Issuers in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Unreimbursed Amounts and breakage, termination or
other payments, any amounts owing under or in respect of any Swap Contracts
between any Loan Party and any Lender or any Affiliate of a Lender, amounts due
under any Treasury Management Agreement between any Loan Party and any Lender or
any Affiliate of a Lender, and to the Administrative Agent for the account of
the applicable L/C Issuer, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders and the L/C Issuers in proportion to the respective amounts
described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been paid in full
in cash, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

78



--------------------------------------------------------------------------------

ARTICLE X

ADMINISTRATIVE AGENT

 

10.01 Appointment and Authority.

Each of the Lenders and the L/C Issuers hereby irrevocably appoint Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

10.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

79



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice in writing describing such Default is given to the Administrative Agent
by the Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

80



--------------------------------------------------------------------------------

10.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower (not to be unreasonably withheld), unless an Event of Default shall
have occurred and is continuing, in which case the consent of the Borrower shall
not be required, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above
subject to the consent of the Borrower (not to be unreasonably withheld), unless
an Event of Default shall have occurred and is continuing, in which case the
consent of the Borrower shall not be required; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment or has been approved by the
Borrower and the Lenders, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of Lenders or the L/C Issuer under
any of the Loan Documents, the retiring Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than as provided in last paragraph of
Section 3.01 and other than any rights to indemnity payments or other amounts
owed to the retiring Administrative Agent as of the date of effectiveness of
such resignation), and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring Administrative Agent was acting as Administrative Agent
and (ii) after such resignation for as long as any of them continues to act in
any capacity hereunder or under the other Loan Documents, including in respect
of any actions taken in connection with transferring the agency to any successor
Administrative Agent.

(b) The Administrative Agent agrees that in the event it shall fail, in its
capacity as a Lender hereunder, to fund its portion of any Borrowing within
three Business Days of the date on which it shall have been required to fund
same, unless such obligation is the subject of a good faith dispute of which the
Borrower has received written notice, for so long as the Administrative Agent
has not funded its portion of such Borrowing, it shall cooperate in good faith
with efforts initiated by the Required Lenders to replace it with a successor
administrative agent that is satisfactory to the Required Lenders and, unless an
Event of Default shall have occurred and is continuing, the Borrower (including
resigning in connection with such replacement).

 

81



--------------------------------------------------------------------------------

(c) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swing Line Lender. If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor Swing Line Lender hereunder
(which successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swing Line Lender and (b) the
retiring Swing Line Lender shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.

 

10.07 Non Reliance on Administrative Agent and Other Lenders.

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Syndication Agent,
the Documentation Agents, the Joint Book Running Managers or the Joint Lead
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender, an L/C
Issuer or the Swing Line Lender hereunder.

 

10.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, any L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

82



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the applicable L/C Issuer,
to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

 

10.10 Guaranty Matters.

The Lenders and the L/C Issuers irrevocably authorize the Administrative Agent
to release any Guarantor from its obligations under the Guaranty (i) in
accordance with Section 11.19 if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder, (ii) if requested by the Borrower
pursuant to Section 7.08(b), or (iii) following the Guaranty Release Date.

ARTICLE XI

MISCELLANEOUS

 

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 2.06 or Section 9.02) without the written consent
of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) without the written consent of each
Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or any Unreimbursed Amount, or (subject to clause (iv) of the second
proviso to this Section 11.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate;

 

83



--------------------------------------------------------------------------------

(d) amend Section 1.08 or the definition of “Alternative Currency” without the
written consent of each L/C Issuer;

(e) amend Section 2.13 in a manner that would alter the pro rata sharing of
payment required thereby without the written consent of each Lender;

(f) prior to the Guaranty Release Date, release all or substantially all of the
Guarantors from their Obligations under the Loan Documents without the written
consent of each Lender directly affected thereby; or

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender (it being understood and agreed that notwithstanding this clause (f),
with only the consent of the Required Lenders, (i) additional tranches of loans
may be added hereunder and included in the determination of the Required Lenders
and (ii) this Section 11.01 may be amended to permit class voting in connection
with such tranches);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of the applicable L/C Issuer under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (i) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender, (ii) any
date fixed by this Agreement or any other Loan Document for the payment
(excluding mandatory prepayments) of principal or interest due to a Defaulting
Lender may not be postponed without (A) the consent of such Defaulting Lender or
(B) in connection with the extension of payments of principal or interest which
impact all Lenders, the consent of all other Lenders entitled to vote, (iii) the
principal of, and the rate of interest specified herein on, any Loan or
Unreimbursed Amount due to a Defaulting Lender may not be reduced without (A)
the consent of such Defaulting Lender or (B) in connection with a reduction of
the rate of interest specified herein on any Loan or Unreimbursed Amount which
impacts all Lenders, the consent of all other Lenders entitled to vote or (iv)
this last sentence of Section 11.01 shall not be amended without the consent of
any Lender that is a Defaulting Lender at the time of such amendment.

Notwithstanding anything to the contrary herein, if the Administrative Agent and
the Borrower have jointly identified any ambiguity, mistake, defect,
inconsistency, obvious error, omission or any other error or omission of a
technical nature or any necessary or desirable technical change on any Lender,
in each case, in any provision of any Loan Document, the Borrower and the
Administrative Agent shall be permitted to effect amendments to this Agreement
or any other Loan Document, as applicable, solely to address such matter and
such amendment shall become effective without the consent of any other party to
this Agreement so long as, in each case, the Lenders shall have received at
least five (5) Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five (5) Business Days of
the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment.

 

84



--------------------------------------------------------------------------------

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. The Lenders and the L/C Issuers agree that the
Administrative Agent may deliver notices and other communications to the Lenders
and the L/C Issuers hereunder by electronic communication (including e mail,
FpML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or any L/C Issuer pursuant to Article II if such
Lender or such L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Swing Line Lender, any L/C Issuer
or the Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications from the Administrative Agent to the Lenders and the L/C Issuers
sent to an e mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e mail or other written
acknowledgement) and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY
MATERIALS AND/OR INFORMATION MADE AVAILABLE TO THE AGENT PARTIES BY THE BORROWER
(THE “BORROWER MATERIALS”) OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO

 

85



--------------------------------------------------------------------------------

WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s
transmission or the Administrative Agent’s transmission of the items delivered
by the Borrower to the Administrative Agent pursuant to Section 7.01, Section
7.02 or Section 7.03 or any other materials and/or information delivered at the
request of the Borrower through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses result from the gross
negligence or willful misconduct of such Agent Party; provided, however, that in
no event shall any Agent Party have any liability to the Borrower, any Lender,
any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Revolving Loan Notices and Swing Line Loan
Notices) from a Responsible Officer of the Borrower even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.03 No Waiver; Cumulative Remedies.

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,

 

86



--------------------------------------------------------------------------------

delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out of pocket expenses incurred
by the applicable L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder,
(iii) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (but limited, in the case of
legal fees and expenses, to the reasonable and documented fees, charges and
disbursements of one firm of outside counsel to the Administrative Agent, one
separate firm of outside counsel to the Lenders and the L/C Issuers, taken as a
whole, and, if necessary, of one local counsel in any relevant jurisdiction and,
in the event of a conflict of interest, one additional counsel for the
Administrative Agent and each Lender subject to such conflict), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, and
(iv) any civil penalty or fine imposed upon the Administrative Agent, any Lender
or any L/C Issuer, and all reasonable costs and expenses (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or any L/C Issuer) incurred in connection with the defense
thereof, as a result of any conduct of the Borrower that violates a sanction
enforced by the United States Treasury Department Office of Foreign Assets
Control.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender, each Joint Lead Arranger, each Joint Book
Running Manager, the Syndication Agent, each Documentation Agent and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent and its Related Parties only, the administration of this
Agreement and the other Loan Documents and/or the syndication of the facilities
contemplated by this Agreement, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the applicable
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), and (iii) any violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
the Borrower, any of its Subsidiaries or any of the Properties (all the
foregoing, collectively, the “indemnified liabilities”), it being understood
that the Borrower shall have an obligation hereunder to any Lender, the L/C
Issuer or the Administrative Agent with respect to any indemnified liabilities
incurred by the Administrative Agent, any L/C Issuer or any Lender as a result
of any Materials of Environmental Concern that are first manufactured, emitted,
generated, treated, released, spilled, stored or disposed of on, at or from any
Property or any violation of any Environmental Law, which in any case first
occurs on or with respect to such Property (x) after the Property is transferred
to the Administrative Agent, any L/C Issuer or any Lender or their successors or
assigns by foreclosure sale, deed in lieu of foreclosure, or similar transfer
or, following such transfer and (y) in connection with, but prior to, the sale,
leasing or other transfer of such Property by the Administrative Agent, any L/C
Issuer, or any Lender or their successors or assigns to one or more third
parties; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent

 

87



--------------------------------------------------------------------------------

jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for a
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) any claim, investigation, litigation or proceeding
that does not arise from any act or omission of the Borrower or any Loan Party
and that is solely among indemnified parties (other than claims against an
indemnified party acting in its capacity as an agent or arranger or similar
role).

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent, any L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent, such L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or any L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent or any L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems to the extent permitted by
this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby.

(e) Indemnification of Agent by Lenders. To the extent required by any
applicable Law, the Administrative Agent may withhold from any payment to any
Lender or L/C Issuer an amount equivalent to any applicable withholding
Taxes. If the Internal Revenue Service or any other Governmental Authority of
the United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Taxes from amounts paid to or for the account of
any Lender or L/C Issuer (because the appropriate form was not delivered, was
not properly executed, or because such Lender or L/C Issuer failed to notify the
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding Taxes ineffective, or because such Lender or
L/C Issuer failed to comply with the provisions of Section 11.06(i) relating to
the maintenance of a Participant Register, or for any other reason), or the
Administrative Agent has paid over to the Internal Revenue Service or other
Governmental Authority applicable withholding Taxes relating to a payment to a
Lender or L/C Issuer but no deduction has been made from such payment, such
Lender or L/C Issuer shall indemnify and hold the Administrative Agent harmless
for all amounts paid, directly or indirectly, by the Administrative Agent, as
Taxes or otherwise, including penalties and interest, and including any Taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
under this Section 11.04, together with all costs and expenses (including
attorneys’ fees and expenses). The obligation of the Lenders and any L/C Issuer
under this subsection shall survive the payment of all Obligations and the
resignation or replacement of the Administrative Agent.

 

88



--------------------------------------------------------------------------------

(f) Payments. All amounts due under this Section 11.04 shall be payable not
later than ten (10) Business Days after demand therefor.

(g) Survival. The agreements in this Section 11.04 shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Revolving Commitments and the repayment, satisfaction or discharge
of all the other Obligations.

 

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders and each L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, except pursuant to a merger or consolidation permitted by
Section 8.04(c), and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement. The
parties hereby agree that Merrill Lynch may, without notice to the Borrower,
assign its rights and obligations under this Agreement to any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, the aggregate
amount of the Revolving Commitment (which for this purpose includes Revolving
Loans outstanding thereunder) or, if the Revolving Commitments are not then in
effect, the outstanding principal balance of the Revolving Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, that after giving effect to any
assignment of Revolving Commitments, so long as no Event of Default has occurred
and is continuing, neither the assignor nor the assignee shall have a Revolving
Commitment (if it has any Revolving Commitment) of less than $10,000,000 unless
the Borrower otherwise consents;

 

89



--------------------------------------------------------------------------------

(ii) any assignment must be approved by the Administrative Agent, all L/C
Issuers and the Swing Line Lender (each such consent not to be unreasonably
withheld or delayed), unless the Person that is the proposed assignee is itself
a Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee);

(iii) any assignment must be approved by the Borrower (such consent not to be
unreasonably withheld or delayed), unless the Person that is the proposed
assignee is itself a Lender or an affiliate of a Lender having a credit rating,
or being of a credit quality, not less than the related Lender; provided that no
consent of the Borrower shall be required if an Event of Default under clause
(a), (c) (with respect to Section 8.08 only) or (f) of Section 9.01 has occurred
and is continuing;

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (provided that, the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment), and the Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire; and

(v) in connection with any assignment by any L/C Issuer, such assigning L/C
Issuer shall be permitted, but shall not be required, to assign its obligation
to act as L/C Issuer to the applicable assignee on a pro rata basis in
accordance with the Commitments and/or Loans assigned in connection with such
assignment. For the avoidance of doubt, (i) to the extent such L/C Issuer elects
not to assign its obligation to act as L/C Issuer to the applicable assignee in
connection with such assignment, such L/C Issuer’s obligation to act as L/C
Issuer shall remain unchanged irrespective of such assignment and (ii) to the
extent that any L/C Issuer has fully assigned its obligations as an L/C Issuer,
such L/C Issuer shall be permitted to resign as L/C Issuer and shall not be
required to issue any future Letters of Credit from the date of such assignment.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the

 

90



--------------------------------------------------------------------------------

assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of, and stated interest on, the Loans and
L/C Obligations owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by each of the Borrower
and the L/C Issuers at any reasonable time and from time to time upon reasonable
prior notice. In addition, at any time that a request for a consent for a
material or substantive change to the Loan Documents is pending, any Lender may
request and receive from the Administrative Agent a copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (b), (c),
(d), and (g) of the first proviso to Section 11.01 that affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent or to the extent
such entitlement to receive a greater payment results from a change in law that
occurs after the Participation acquired the applicable participation. A
Participant shall not be entitled to the benefits of Section 3.01 unless such

 

91



--------------------------------------------------------------------------------

Participant agrees, for the benefit of the Borrower, to comply with the
requirements and limitations contained in Section 3.01 (including the
requirements under Section 3.01(e) and (f)) as though it were a Lender (it being
understood that the documentation required under Section 3.01(e) or (f) shall be
delivered to the participating Lender).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) [Intentionally Omitted].

(h) Resignation as Swing Line Lender after Assignment. Notwithstanding anything
to the contrary contained herein, if at any time Bank of America assigns all of
its Commitment and Loans pursuant to subsection (b) above, Bank of America may,
upon 30 days’ notice to the Borrower, resign as Swing Line Lender. In the event
of any such resignation as a Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as Swing Line Lender. If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c). Upon the appointment of a
successor Swing Line Lender, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Swing Line
Lender.

(i) Participant Register. Each Lender that sells a participation shall maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. No Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, L/C Obligations or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, L/C
Obligation or other obligation is in registered form under Section 5f.103-1(c)
of the U.S. Treasury Regulations. For the avoidance of doubt, the Administrative
Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

11.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any

 

92



--------------------------------------------------------------------------------

other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.17(c) or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

11.08 Right of Setoff.

Upon any amount becoming due and payable by the Borrower hereunder (whether at
stated maturity, by acceleration or otherwise), each Lender, each L/C Issuer and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
are owed to a branch or office of such Lender or such L/C Issuer different from
the branch or office holding such deposit or obligated on such Indebtedness. The
rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest

 

93



--------------------------------------------------------------------------------

permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.13 Replacement of Lenders.

(a) If any Lender requests compensation under Section 3.04, or (b) if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or 3.04(a) or (b), or (c) if any Lender is subject to illegality under Section
3.02, or (d) if any Lender is a Defaulting Lender or (e) if any Lender becomes a
Nonconsenting Lender (as hereinafter defined), or (f) the rating of any such
Lender is dropped below BBB- or the equivalent by one of the Ratings Agencies,
then, in the case of clauses (a) through (e), the Borrower, and

 

94



--------------------------------------------------------------------------------

in the case of clauses (d) and (f), the Administrative Agent, may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent or
the Borrower, as applicable, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(i) the Administrative Agent shall have received the assignment fee specified in
Section 11.06(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable Laws;

(v) in the event of a replacement of a Nonconsenting Lender or a Lender to which
the Borrower becomes obligated to pay additional amounts under one of the
sections described above, in order for the Borrower to be entitled to replace
such a Lender, such replacement must take place no later than 180 days after
(i) the date the Nonconsenting Lender shall have notified the Borrower and the
Administrative Agent of its failure to agree to any requested consent, waiver or
amendment or (ii) the Lender shall have demanded payment of additional amounts
under one of the sections described above, as the case may be. In the event that
(x) the Borrower or the Administrative Agent has requested the Lenders to
consent to a departure or waiver of any provisions of the Loan Documents or to
agree to any amendment thereto, (y) the consent, waiver or amendment in question
requires the agreement of all Lenders in accordance with the terms of Section
11.01 and (z) the Required Lenders have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Nonconsenting Lender”; and

(vi) in the event of a replacement of a Nonconsenting Lender, after giving
effect to the replacement of all Nonconsenting Lenders, all Lenders shall have
consented to the subject consent, waiver or amendment.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

95



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

96



--------------------------------------------------------------------------------

11.16 Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i)(A) the arranging and other services regarding this Agreement provided by the
Administrative Agent, each Joint Lead Arranger, each Joint Book Running Manager,
the Syndication Agent and each Lender are arm’s-length commercial transactions
between the Borrower, each other Loan Party and their respective Affiliates, on
the one hand, and the Administrative Agent, each Joint Lead Arranger, each Joint
Book Running Manager, the Syndication Agent and each Lender, on the other hand,
(B) each of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) the Administrative
Agent, each Joint Lead Arranger, each Joint Book Running Manager, the
Syndication Agent and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any Joint Lead
Arranger, any Joint Book Running Manager, the Syndication Agent nor any Lender
has any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, each Joint Lead Arranger, each
Joint Book Running Manager, the Syndication Agent and each Lender and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any Joint
Lead Arranger, any Joint Book Running Manager, the Syndication Agent nor any
Lender has any obligation to disclose any of such interests to the Borrower, any
other Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, the Borrower and each other Loan Party hereby waives and
releases any claims that it may have against the Administrative Agent, each
Joint Lead Arranger, each Joint Book Running Manager, the Syndication Agent and
each Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

11.17 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Revolving Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, with respect to the provision of electronic
signatures as set forth in this Section 11.17, the Administrative Agent is under
no obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent pursuant to
procedures approved by it.

 

11.18 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of

 

97



--------------------------------------------------------------------------------

the USA Patriot Act (Title III of Pub. L. 107 56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

11.19 Release of Guarantors.

If on any date subsequent to the Closing Date, (a) the Borrower’s non-credit
enhanced senior unsecured debt is rated Baa2 or better by Moody’s and BBB or
better by S&P (or if either such entity ceases to rate the Borrower’s non-credit
enhanced senior unsecured debt for reasons outside of the control of the
Borrower, the equivalent investment grade credit rating from any other
“nationally recognized statistical rating organization” within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act selected by the Borrower as a
replacement agency) and (b) no Default or Event of Default shall have occurred
and be continuing before and after giving effect thereto, then (i) the Guaranty
of each Subsidiary hereunder will be released if, upon such release, the
Guarantees under the documentation governing all other Indebtedness of the
Borrower would be concurrently released; provided that (1) in the event that all
such Guarantees of other Indebtedness of the Borrower are not concurrently
released then each Subsidiary whose Guarantee of other Indebtedness of the
Borrower was not concurrently released will Guarantee the Obligations on the
terms and conditions set forth in Article IV pursuant to the documentation and
within the time period required by Section 7.08 and (2) in the event that any
Subsidiary that is a Domestic Subsidiary (other than an Immaterial Subsidiary)
thereafter Guarantees any other Indebtedness of the Borrower (or if any released
Guarantee under any of the documentation governing any other Indebtedness of the
Borrower is reinstated or renewed), then, such Subsidiary will Guarantee the
Obligations on the terms and conditions set forth in Article IV pursuant to the
documentation and within the time period required by Section 7.08 and (ii) no
Subsidiary thereafter acquired or created will be required to provide a Guaranty
hereunder unless such Subsidiary Guarantees any other Indebtedness of the
Borrower.

Notwithstanding the foregoing, if the ratings assigned to the Borrower’s
non-credit enhanced senior unsecured debt should be or subsequently decline to
below Baa2 or BBB, respectively, then the Subsidiaries (other than those
Subsidiaries excused pursuant to Section 7.08(b)) will Guarantee the Obligations
on the terms and conditions set forth in Article IV pursuant to the
documentation and within the time period required by Section 7.08(a), and from
that date forward, the “Guaranty Release Date” shall be deemed not to have
occurred until the conditions set forth in clauses (a) and (b) above are
satisfied once again.

If all of the Equity Interests of any Guarantor hereunder shall be sold or
otherwise disposed of (including by merger or consolidation) in a transaction
permitted by this Agreement, the Guaranty of such Guarantor hereunder shall be
automatically discharged and released upon receipt by the Administrative Agent
of a certificate from the Borrower certifying that such Guarantor has been sold
or otherwise disposed of as a result of a transaction permitted hereunder.

The Guaranty of Holdings will be released at such time as Holdings is merged
with and into the Borrower in accordance with the terms of Section 8.04(c).

 

98



--------------------------------------------------------------------------------

11.20 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to promptly return the amount of any excess to the Borrower (or to any
other Person who may be entitled thereto under applicable law).

 

11.21 Waiver of Notice of Termination.

Those Lenders party hereto which are also party to the Existing Credit Agreement
hereby waive any prior notice requirement under the Existing Credit Agreement
with respect to the termination of commitments thereunder and the making of any
prepayments thereunder.

 

11.22 Entire Agreement.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

11.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

99



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

100



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER: L-3 COMMUNICATIONS CORPORATION, a Delaware corporation By:  

/s/ Stephen M. Souza

  Name:   Stephen M. Souza   Title:   Vice President and Treasurer GUARANTORS:
L-3 COMMUNICATIONS HOLDINGS, INC., a Delaware corporation By:  

/s/ Stephen M. Souza

  Name:   Stephen M. Souza   Title:   Vice President and Treasurer

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS: ELECTRODYNAMICS, INC., an Arizona corporation INTERSTATE ELECTRONICS
CORPORATION, a California corporation L-3 COMMUNICATIONS AIS GP CORPORATION, a
Delaware corporation L-3 COMMUNICATIONS AVIONICS SYSTEMS, INC., a Delaware
corporation L-3 COMMUNICATIONS CINCINNATI ELECTRONICS CORPORATION, an Ohio
corporation L-3 COMMUNICATIONS ELECTRON TECHNOLOGIES, INC., a Delaware
corporation

L-3 COMMUNICATIONS EO/IR, INC., a Florida corporation

L-3 COMMUNICATIONS ESSCO, INC., a Delaware corporation

L-3 COMMUNICATIONS FOREIGN HOLDINGS, INC., a Delaware corporation L-3
COMMUNICATIONS SECURITY AND DETECTION SYSTEMS, INC., a Delaware corporation L-3
COMMUNICATIONS INVESTMENTS INC., a Delaware corporation L-3 COMMUNICATIONS
MARIPRO, INC., a California corporation L-3 COMMUNICATIONS MOBILE-VISION, INC.,
a New Jersey corporation By:  

/s/ Stephen M. Souza

  Name:   Stephen M. Souza   Title:   Vice President and Treasurer of each of
the foregoing entities listed under the caption “Guarantors”

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS: L-3 COMMUNICATIONS WESTWOOD CORPORATION, a Nevada corporation L-3
APPLIED TECHNOLOGIES, INC., a Delaware corporation L-3 CHESAPEAKE SCIENCES
CORPORATION, a Maryland corporation L-3 DOMESTIC HOLDINGS, INC., a Delaware
corporation L-3 FUZING AND ORDNANCE SYSTEMS, INC., a Delaware corporation L-3
ADVANCED PROGRAMS, INC., a Delaware corporation L-3 UNIDYNE, INC., a Delaware
corporation L-3 UNMANNED SYSTEMS, INC., a Texas corporation PAC ORD INC., a
Delaware corporation POWER PARAGON, INC., a Delaware corporation SPD ELECTRICAL
SYSTEMS, INC., a Delaware corporation SPD SWITCHGEAR INC., a Delaware
corporation L-3 CTC AVIATION HOLDINGS INC., a Delaware corporation L-3 CTC
AVIATION TRAINING (US) INC., a Delaware corporation L-3 CTC AVIATION LEASING
(US) INC., a Delaware corporation By:  

/s/ Stephen M. Souza

  Name:   Stephen M. Souza   Title:   Vice President and Treasurer of each of
the foregoing entities listed under the caption “Guarantors”

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS: L-3 COMMUNICATIONS INTEGRATED SYSTEMS L.P., a Delaware limited
partnership By:   L-3 COMMUNICATIONS AIS GP CORPORATION, as General Partner By:
 

/s/ Stephen M. Souza

Name:   Stephen M. Souza Title:   Vice President and Treasurer MUSTANG
TECHNOLOGY GROUP, L.P., a Texas limited partnership By:   L-3 COMMUNICATIONS
CORPORATION, as General Partner By:  

/s/ Stephen M. Souza

Name:   Stephen M. Souza Title:   Vice President and Treasurer

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

L-3 COMMUNICATIONS FLIGHT CAPITAL LLC, L-3 COMMUNICATIONS VERTEX AEROSPACE LLC,
each a Delaware limited liability company By:   L-3 COMMUNICATIONS INTEGRATED
SYSTEMS L.P., as Sole Member By:   L-3 COMMUNICATIONS AIS GP CORPORATION, as
General Partner By:  

/s/ Stephen M. Souza

Name:   Stephen M. Souza Title:   Vice President and Treasurer L-3 ARMY
SUSTAINMENT LLC, L-3 COMMUNICATIONS FLIGHT INTERNATIONAL AVIATION LLC, L-3
COMMUNICATIONS VECTOR INTERNATIONAL AVIATION LLC, each a Delaware limited
liability company By:   L-3 COMMUNICATIONS VERTEX AEROSPACE LLC, as Sole Member
By:   L-3 COMMUNICATIONS INTEGRATED SYSTEMS L.P., as Sole Member By:   L-3
COMMUNICATIONS AIS GP CORPORATION, as General Partner By:  

/s/ Stephen M. Souza

Name:   Stephen M. Souza Title:   Vice President and Treasurer L-3 AFGHANISTAN,
LLC, L-3 CENTAUR, LLC, each a Delaware limited liability company By:   L-3
COMMUNICATIONS CORPORATION, as Sole Member By:  

/s/ Stephen M. Souza

Name:   Stephen M. Souza Title:   Vice President and Treasurer

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

L-3 INVESTMENTS, LLC, a Delaware limited liability company By:   L-3
COMMUNICATIONS FOREIGN HOLDINGS, INC., as Sole Member By:  

/s/ Stephen M. Souza

Name:   Stephen M. Souza Title:   Vice President and Treasurer

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Priscilla Baker

  Name:   Priscilla Baker   Title:   Assistant Vice President BANK OF AMERICA,
N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Jeannette Lu

  Name:   Jeannette Lu   Title:   Director

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as a Lender and L/C Issuer By:  

/s/ Mauricio Saishio

  Name:   Mauricio Saishio   Title:   Director

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender and L/C Issuer By:  

/s/ Maria Iarriccio

  Name:   Maria Iarriccio   Title:   Director

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender and L/C Issuer

By:  

/s/ Ritam Bhalla

  Name:   Ritam Bhalla   Title:   Director

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender and L/C Issuer

By:  

/s/ Ming K. Chu

  Name:   Ming K. Chu   Title:   Director By:  

/s/ Yvonne Tilden

  Name:   Yvonne Tilden   Title:   Director

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender and L/C Issuer

By:  

/s/ James D. Weinstein

  Name:   James D. Weinstein   Title:   Managing Director

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender and L/C Issuer

By:  

/s/ Elizabeth Tallmadge

  Name:   Elizabeth Tallmadge   Title:   Managing Director

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association,

as a Lender and L/C Issuer

By:  

/s/ Ken Gorski

  Name:   Ken Gorski   Title:   Vice President

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and L/C Issuer

By:  

/s/ Nathan R. Rantala

  Name:   Nathan R. Rantala   Title:   Director

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

as a Lender

By:  

/s/ Thomas J. Tarasovich, Jr.

  Name:   Thomas J. Tarasovich, Jr.   Title:   Vice President

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

Branch Banking and Trust Company,

as a Lender

By:  

/s/ Jeff Skalka

  Name:   Jeff Skalka   Title:   Vice President

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association,

as a Lender

By:  

/s/ Michael Thilmany

  Name:   Michael Thilmany   Title:   Corporate Director

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

Crédit Industriel et Commercial, New York Branch

as a Lender

By:  

/s/ Eugene F. Kenny

  Name:   Eugene F. Kenny   Title:   Vice President By:  

/s/ Nicolas Régent

  Name:   Nicolas Régent   Title:   Vice President

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

Comerica Bank,

as a Lender

By:  

/s/ Timothy O’Rourke

  Name:   Timothy O’Rourke   Title:   Vice President

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

Schedule 2.03

EXISTING LETTERS OF CREDIT

None.



--------------------------------------------------------------------------------

Schedule 6.06

LITIGATION

Procurement Regulations

A substantial majority of the Company’s revenues are generated from providing
products and services under legally binding agreements or contracts with the
U.S. Government, foreign government customers and state and local governments.
U.S. Government contracts are subject to extensive legal and regulatory
requirements, and, from time to time, agencies of the U.S. Government
investigate whether such contracts were and are being conducted in accordance
with these requirements. The Company is currently cooperating with the U.S.
Government on several investigations from which civil, criminal or
administrative proceedings have or could result and give rise to fines,
penalties, compensatory and treble damages, restitution and/or forfeitures,
including investigations into the pricing of certain contracts entered into by
the Communication Systems segment. The Company does not currently anticipate
that any of these investigations will have a material adverse effect,
individually or in the aggregate, on its consolidated financial position,
results of operations or cash flows. However, under U.S. Government regulations,
an indictment of the Company by a federal grand jury, or an administrative
finding against the Company as to its present responsibility to be a U.S.
Government contractor or subcontractor, could result in the Company being
suspended for a period of time from eligibility for awards of new government
contracts or task orders or in a loss of export privileges. A conviction, or an
administrative finding against the Company that satisfies the requisite level of
seriousness, could result in debarment from contracting with the federal
government for a specified term. In addition, all of the Company’s U.S.
Government contracts: (1) are subject to audit and various pricing and cost
controls, (2) include standard provisions for termination for the convenience of
the U.S. Government or for default, and (3) are subject to cancellation if funds
for contracts become unavailable. Foreign government contracts generally include
comparable provisions relating to terminations for convenience or default, as
well as other procurement clauses relevant to the foreign government.

Litigation Matters

The Company is also subject to litigation, proceedings, claims or assessments
and various contingent liabilities incidental to its businesses, including those
specified below. Furthermore, in connection with certain business acquisitions,
the Company has assumed some or all claims against, and liabilities of, such
acquired businesses, including both asserted and unasserted claims and
liabilities.

In accordance with the accounting standard for contingencies, the Company
records a liability when management believes that it is both probable that a
liability has been incurred and the Company can reasonably estimate the amount
of the loss. Generally, the loss is recorded at the amount the Company expects
to resolve the liability. The estimated amounts of liabilities recorded for
pending and threatened litigation are disclosed in Note 9. Amounts recoverable
from insurance contracts or third parties are recorded as assets when deemed
probable. At September 23, 2016, the Company did not record any amounts for
recoveries from insurance contracts or third parties in connection with the
amount of liabilities recorded for pending and threatened litigation. Legal
defense costs are expensed as incurred. The Company believes it has recorded
adequate provisions for its litigation matters. The Company reviews these
provisions to reflect the impact of negotiations, settlements, rulings, advice
of legal counsel and other information and events pertaining to a particular
matter. While it is reasonably possible that an unfavorable outcome may occur in
one or more of the following matters, unless otherwise stated below, the Company
believes that it is not probable that a loss has been incurred in any of these
matters. With respect to the litigation matters below for which it is reasonably
possible that an unfavorable outcome may occur, an estimate of loss or range of
loss is disclosed when such amount or amounts can be reasonably estimated.
Although the Company believes that it has valid defenses with respect to legal
matters and investigations pending against it, the results of litigation can be
difficult to predict, particularly those involving jury trials. Accordingly, the
Company’s current judgment as to the likelihood of loss (or our current estimate
as to the potential range of loss, if any) with respect to any particular
litigation matter may turn out to be wrong. Therefore, it is possible that one
or more of the following or other contingencies could have a material impact on
the financial position, results of operations or cash flows of the Company in
future periods.



--------------------------------------------------------------------------------

EoTech Class Actions. In December 2015 and February 2016, three putative class
action complaints against the Company were filed in the United States District
Court for the Western District of Missouri and the United States District Court
of the District of Oregon. In March 2016, two additional putative class action
complaints were filed in the United States District Court for the Eastern
District of Michigan, which assert similar claims against the Company. In August
of 2016, all five cases were consolidated into a single, putative class action
in the United States District Court for the Western District of Missouri. The
complaints allege that the Company’s EoTech business unit knowingly sold
defective holographic weapons sights, and seek monetary damages, pre- and
post-judgment interest, and fees and expenses based on claims including breach
of warranty, fraud, violation of state consumer protection statutes and unjust
enrichment. In October 2016, the parties reached a settlement in principle to
resolve the allegations in these cases. The proposed settlement is subject to
court approval. The anticipated costs of this settlement are reflected in the
Company’s financial results.

Securities Class Action. In August 2014, three separate, putative class actions
were filed in the United States District Court for the Southern District of New
York (the District Court) against the Company and certain of its officers. These
cases were consolidated into a single action on October 24, 2014. A consolidated
amended complaint was filed in the District Court on December 22, 2014, which
was further amended and restated on March 13, 2015. The complaint alleges
violations of federal securities laws related to misconduct and accounting
errors identified by the Company at its Aerospace Systems segment, and seeks
monetary damages, pre-and post-judgment interest, and fees and expenses. On
March 30, 2016, the District Court dismissed with prejudice all claims against
the Company’s officers and allowed the claim against the Company to proceed to
discovery. Discovery has commenced. On June 30, 2016, the plaintiffs filed a
motion for class certification, which is pending before the District Court. The
Company believes the suit lacks merit and intends to defend itself vigorously.
The Company is unable to reasonably estimate any amount or range of loss, if
any, that may be incurred in connection with this matter because the proceedings
are in their early stages.

Government Inquiries. On July 30, 2014, the Company voluntarily contacted the
SEC to report information concerning its internal review related to misconduct
and accounting errors identified by the Company at its Aerospace Systems
segment. The Company has received requests for interviews of current and former
employees, and subpoenas for documents and other materials from the SEC and the
Department of Justice concerning these self-reported matters. The Company is
fully cooperating with both agencies and is currently in discussions with the
government regarding a possible settlement. The Company does not currently
believe that any such settlement will have a material financial impact.

401(k) Plan Class Action. On June 24, 2016, a putative class action was filed in
the United States District Court for the Southern District of New York on behalf
of participants in and beneficiaries of a Company-sponsored 401(k) plan. An
amended complaint was filed on September 29, 2016. As amended, the complaint
alleges that certain of the Company’s officers breached fiduciary duties owed
under the Employee Retirement Income Security Act by making the Company’s stock
available as an investment alternative under the plan during a period prior to
the disclosure of misconduct and accounting errors identified by the Company at
its Aerospace Systems segment. The complaint seeks, among other things, monetary
damages, equitable relief, pre-judgment interest, and fees and expenses. The
Company believes the suit lacks merit and intends to defend against it
vigorously. The Company is unable to reasonably estimate any amount or range of
loss, if any, that may be incurred in connection with this matter because the
proceedings are in their early stages.

Derivative Action. On July 13, 2016, a shareholder derivative complaint was
filed in the Supreme Court of New York, County of New York, against certain of
the Company’s current and former directors and officers. The complaint alleges,
among other things, that the defendants breached fiduciary duties, caused
corporate waste and were unjustly enriched in connection with misconduct and
accounting errors identified by the Company at its Aerospace Systems segment.
The complaint seeks monetary damages, pre- and post-judgment interest, equitable
relief and fees and expenses on behalf of the Company. The Company believes the
suit lacks merit and intends to defend itself vigorously. The Company is unable
to reasonably estimate any amount or range of loss, if any, that may be incurred
in connection with this matter because the proceedings are in their early
stages.

Bashkirian Airways. In March 2016, approximately $3.7 million was paid from the
escrow account on behalf of the remaining four plaintiffs in full satisfaction
of the amounts awarded to them. The remaining escrow balance was returned to the
Company’s insurers.



--------------------------------------------------------------------------------

HVC Alkmaar. On July 23, 2014, a notice of claim was received by our former
JovyAtlas business unit. The notice relates to losses resulting from a fire that
occurred at an HVC Alkmaar bio-energy plant on July 21, 2013. The notice states
that the fire resulted from the failure of an uninterruptible power supply (UPS)
to provide sufficient power to act as a back-up energy supply, alleges that
JovyAtlas was the manufacturer and service provider for the UPS and claims
€11 million in estimated property damages and €35 million in estimated business
interruption damages. The Company has tendered the notice of claim to its
insurance carriers.



--------------------------------------------------------------------------------

Schedule 6.13

DOMESTIC SUBSIDIARIES

 

Subsidiary

   Jurisdiction of
Incorporation
or Formation

AeroElite Training LLC**

   Delaware

Aerosim Academy, Inc.**

   Florida

Aerosim Holdings Inc.**

   Delaware

Aerosim Technologies, Inc.**

   Minnesota

Aviation Communications & Surveillance Systems, LLC*

   Delaware

Combat Advanced Propulsion, LLC*

   Delaware

Electrodynamics, Inc.

   Arizona

Flight Training Acquisitions LLC**

   Delaware

FTA Acquisitions Inc.**

   Delaware

ForceX, Inc.**

   Tennessee

Honeywell TCAS Inc.*

   Delaware

Interstate Electronics Corporation

   California

L-3 Advanced Programs, Inc.

   Delaware

L-3 Afghanistan, LLC

   Delaware

L-3 Applied Technologies, Inc.

   Delaware

L-3 Army Sustainment LLC

   Delaware

L-3 Centaur, LLC

   Delaware

L-3 Chesapeake Sciences Corporation

   Maryland

L-3 Communications AIS GP Corporation

   Delaware

L-3 Communications Avionics Systems, Inc.

   Delaware

L-3 Communications Cincinnati Electronics Corporation

   Ohio

L-3 Communications Electron Technologies, Inc.

   Delaware

L-3 Communications EO/IR, Inc.

   Florida

L-3 Communications ESSCO, Inc.

   Delaware

L-3 Communications Flight Capital LLC

   Delaware

L-3 Communications Flight International Aviation LLC

   Delaware

L-3 Communications Foreign Holdings, Inc.

   Delaware



--------------------------------------------------------------------------------

Subsidiary

   Jurisdiction of
Incorporation
or Formation

L-3 Communications Integrated Systems L.P.

   Delaware

L-3 Communications Investments Inc.

   Delaware

L-3 Communications MariPro, Inc.

   California

L-3 Communications Mobile-Vision, Inc.

   New Jersey

L-3 Communications Security and Detection Systems, Inc.

   Delaware

L-3 Communications Vector International Aviation LLC

   Delaware

L-3 Communications Vertex Aerospace LLC

   Delaware

L-3 Communications Westwood Corporation

   Nevada

L-3 CTC Aviation Holdings Inc.

   Delaware

L-3 CTC Aviation Leasing (US) Inc.

   Delaware

L-3 CTC Aviation Training (US) Inc.

   Delaware

L-3 Domestic Holdings, Inc.

   Delaware

L-3 Fuzing and Ordnance Systems, Inc.

   Delaware

L-3 Investments, LLC

   Delaware

L-3 Unidyne, Inc.

   Delaware

L-3 Unmanned Systems, Inc.

   Texas

Mustang Technology Group, L.P.

   Texas

Pac Ord Inc.

   Delaware

Power Paragon, Inc.

   Delaware

SPD Electrical Systems, Inc.

   Delaware

SPD Switchgear Inc.

   Delaware

 

* Non-Wholly Owned Subsidiaries

 

** Immaterial Subsidiaries



--------------------------------------------------------------------------------

Schedule 8.01

EXISTING LIENS

1. Liens on manufacturing real estate facilities in Anaheim, California and
Sylmar, California in favor of BA Leasing BSC, LLC.



--------------------------------------------------------------------------------

Schedule 11.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

For the Loan Parties, to:

L-3 Communications Corporation

600 Third Avenue

New York, NY 10016

Attention: Stephen Souza and Ann D. Davidson

Telephone: (212) 697-1111

Fax: (212) 370-0431 and (212) 805-5604

With a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017-3954

Attention: William B. Sheehan

Telephone: (212) 455-3355

Facsimile: (212) 455-2502

Electronic Mail: wsheehan@stblaw.com

For the Administrative Agent, to:

Administrative Agent’s Office:

(for payments and Requests for LC Extensions)

Bank of America, N.A.

901 Main ST

Mail Code: TX1-492-14-11

Dallas, TX 75202

Attention: Arlene Minor

Telephone: (972) 338-3807

Telecopier: (214) 290-9412

Electronic Mail: arlene.l.minor@baml.com

Account No.: 1292000883

Ref: L-3 Communications

ABA# 026009593

For Notices as Swing Line Lender:

Bank of America, N.A.

901 Main ST

Mail Code: TX1-492-14-11



--------------------------------------------------------------------------------

Dallas, TX 75202

Attention: Arlene Minor

Telephone: (972) 338-3807

Telecopier: (214) 290-9412

Electronic Mail: arlene.l.minor@baml.com

Account No.: 1292000883

Ref: L-3 Communications

ABA# 026009593

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

900 W. Trade Street, 6th Floor

NC1-026-06-03

Charlotte, NC 28255

Attention: Melissa Mullis

Tel: 980-386-9372

Facsimile: 704-409-0617

Email: melissa.mullis@baml.com

For Notices as L/C Issuer:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Trade Operations

Tel: 570-496-9619

Facsimile: 800-755-8740

Email: tradeclientserviceteamus@baml.com

Remittance Instructions:

Bank of America, N.A.

New York, NY

ABA #: 026-009-593

Account #: 04535-883980

Attn: Scranton Standby

Ref: L-3 Communications



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING LOAN NOTICE

Date:                     ,         

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 31, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among L-3 Communications Corporation, a Delaware
corporation (the “Borrower”), the guarantors from time to time party thereto,
the Lenders and L/C Issuers from time to time party thereto and Bank of America,
N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender.

 

  The undersigned hereby requests (select one):

 

  ☐ A Borrowing of Revolving Loans

  ☐ A conversion or continuation of Revolving Loans

 

  1. On                                          
                                             (a Business Day).

 

  2. In the amount of $                .1

 

  3. Comprised of                                         .

  [Type of Revolving Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of             
[weeks][months].

[The Borrower hereby represents and warrants that (a) the Revolving Borrowing of
Revolving Loans, if any, requested herein complies with the proviso to the first
sentence of Section 2.01 of the Credit Agreement and (b) each of the conditions
set forth in Section 5.02 of the Credit Agreement have been satisfied on and as
of the date of the requested Revolving Borrowing.]2

 

L-3 Communications Corporation,

a Delaware corporation

By:

   

Name:

   

Title:

   

 

1  For each Eurodollar Rate Loan, the minimum amount shall be $5,000,000 or a
whole multiple of $1,000,000 in excess thereof. For each Base Rate Revolving
Loan, the minimum amount shall be $2,000,000 or a whole multiple of $100,000 in
excess thereof.

2  To be provided for each Request for Credit Extension other than a request for
conversion or continuation only.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

SWING LINE LOAN NOTICE

Date:                     ,         

To: Bank of America, N.A., as Swing Line Lender

       Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 31, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among L-3 Communications Corporation, a Delaware
corporation (the “Borrower”), the guarantors from time to time party thereto,
the Lenders and L/C Issuers from time to time party thereto and Bank of America,
N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1. On                                                                       (a
Business Day).

 

  2. In the amount of $                .3

 

  3. Comprised of                                         .

  [Type of Swing Line Loan requested]

The Borrower hereby represents and warrants that (a) the Swing Line Borrowing
requested herein complies with the requirements of the provisos to the first
sentence of Section 2.04(a) of the Credit Agreement and (b) each of the
conditions set forth in Section 5.02 of the Credit Agreement have been satisfied
on and as of the date of the requested Swing Line Borrowing.

 

L-3 Communications Corporation,

a Delaware corporation

By:

   

Name:

   

Title:

   

 

3  Shall be a minimum of $500,000.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

REVOLVING NOTE

[                    , 20        ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                             or registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Revolving Loan from time to time made by the Lender to
the Borrower under that certain Credit Agreement, dated as of October 31, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the guarantors from time to time
party thereto, the Lenders and L/C Issuers from time to time party thereto and
Bank of America, N.A., as Administrative Agent, an L/C Issuer and Swing Line
Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Note is one of the Revolving Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Credit
Agreement. Revolving Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Revolving Loans and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

L-3 COMMUNICATIONS CORPORATION,

a Delaware corporation

By:

   

Name:

   

Title:

   



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

SWING LINE NOTE

[                    , 20        ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
BANK OF AMERICA, N.A. or registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Credit Agreement, dated as of
October 31, 2016 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the
guarantors from time to time party thereto, the Lenders and L/C Issuers from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
an L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Swing Line Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

This Note is one of the Swing Line Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Credit
Agreement. Swing Line Loans made by the Swing Line Lender shall be evidenced by
one or more loan accounts or records maintained by the Swing Line Lender in the
ordinary course of business. The Swing Line Lender may also attach schedules to
this Note and endorse thereon the date, amount and maturity of its Swing Line
Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

L-3 COMMUNICATIONS CORPORATION,

a Delaware corporation

By:

   

Name:

   

Title:

   



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 31, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among L-3 Communications Corporation, a Delaware
corporation (the “Borrower”), the guarantors from time to time party thereto,
the Lenders and L/C Issuers from time to time party thereto and Bank of America,
N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that to the best of
his/ her knowledge and belief:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 7.01 of the Credit Agreement for the fiscal year of the
Borrower ended as of the above date, together with the certification of an
independent certified public accountant required by Section 7.02(a) of the
Credit Agreement. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 7.01 of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such financial statements fairly present in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

2. During the fiscal [quarter] [year] ended as of the date above:

(i) no Subsidiary has been formed or acquired which has not complied with the
requirements set forth in Section 7.08 of the Credit Agreement; and

(ii) I have obtained no knowledge of any Default or Event of Default.

3. The computation of the financial covenants set forth on Schedule 2 attached
hereto are fairly stated in all material respects.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    , 20        .

 

L-3 COMMUNICATIONS CORPORATION,

a Delaware corporation

By:

   

Name:

   

Title:

   



--------------------------------------------------------------------------------

SCHEDULE 1



--------------------------------------------------------------------------------

SCHEDULE 2



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the effective date set forth below (the “Effective Date”) and is entered into by
and between [Insert name of Assignor] (the “Assignor”) and [Insert name of
Assignee] (the “Assignee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date (i) all of the
Assignor’s rights and obligations as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the facility identified
below (including, without limitation, the Letters of Credit and the Swing Line
Loans included in such facility) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:    ________________________ 2.    Assignee:   
                                                  [and is an Affiliate of
[identify Lender]] 3.    Borrower:    L-3 Communications Corporation, a Delaware
corporation 4.    Administrative Agent:    Bank of America, N.A., as the
administrative agent under the Credit Agreement 5.    Credit Agreement:   
Credit Agreement, dated as of October 31, 2016 among L-3 Communications
Corporation, a Delaware corporation (the “Borrower”), the guarantors from time
to time party thereto, the Lenders and L/C Issuers from time to time party
thereto and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

  

Aggregate

Amount of

Commitments/Loans

for all Lenders

   Amount of
Commitments/Loans
Assigned    Percentage
Assigned of
Commitments/
Loans    CUSIP Number   ___________________   
$                                        $                                    
                                       %    ___________________   
$                                        $                                    
                                       %    ___________________   
$                                        $                                    
                                       %   

Effective Date:                     , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Name:   Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:       Name:   Title:



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

BANK OF AMERICA, N.A.,

    as Administrative Agent

By:       Name:   Title:

 

[Consented to:]5

BANK OF AMERICA, N.A., as

    Swing Line Lender and an L/C Issuer

By:       Name:   Title:

 

[Consented to:]5

[EACH L/C ISSUER],

as an L/C Issuer

By:       Name:   Title:

 

[Consented to:]5

L-3 COMMUNICATIONS CORPORATION,

    a Delaware corporation

By:       Name:   Title:

 

  

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interests and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (vi) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”) dated as of                     ,
20        is by and between                 , a                  (the “New
Subsidiary”), and Bank of America, N.A., in its capacity as Administrative Agent
under that certain Credit Agreement (as amended, modified, supplemented and
extended from time to time, the “Credit Agreement”) dated as of October 31, 2016
among L-3 Communications Corporation, a Delaware corporation (the “Borrower”),
the guarantors from time to time party thereto, the Lenders and L/C Issuers from
time to time party thereto and Bank of America, N.A., as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The Loan Parties are required by Section 7.08 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the Lenders:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender and the Administrative Agent, as provided in Article
IV of the Credit Agreement, the prompt payment and performance of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.

2. The New Subsidiary hereby represents and warrants to the Administrative Agent
that the New Subsidiary’s exact legal name and state of formation are as set
forth on the signature pages hereto.

3. The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for the Borrower on Schedule 11.02 to
the Credit Agreement or such other address as the New Subsidiary may from time
to time notify the Administrative Agent in writing.

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary under Article IV of the Credit
Agreement upon the execution of this Agreement by the New Subsidiary.

5. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.

6. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.



--------------------------------------------------------------------------------

[NEW SUBSIDIARY] By:     Name:   Title:  

 

Acknowledged and accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:     Name:   Title:  